Exhibit 10.1

EXECUTION COPY

U.S. $700,000,000

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

Dated as of September 27, 2013

Among

SNAP-ON INCORPORATED

as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

J.P. MORGAN SECURITIES LLC

CITIGROUP GLOBAL MARKETS INC.

and

U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

and

JPMORGAN CHASE BANK, N.A.

as Agent

and

CITIBANK, N.A.

and

U.S. BANK NATIONAL ASSOCIATION

as Co-Syndication Agents

and

MIZUHO BANK, LTD.

WELLS FARGO BANK, NATIONAL ASSOCIATION

BARCLAYS BANK PLC

and

ROYAL BANK OF CANADA

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

     5   

SECTION 1.01. Certain Defined Terms

     5   

SECTION 1.02. Computation of Time Periods

     19   

SECTION 1.03. Accounting Terms

     19   

SECTION 1.04. Interpretation

     20   

SECTION 1.05. Additional Alternative Currencies

     20   

ARTICLE II

     20   

SECTION 2.01. The Revolving Credit Advances

     20   

SECTION 2.02. Making the Revolving Credit Advances

     21   

SECTION 2.03. The Competitive Bid Advances

     22   

SECTION 2.04. Fees

     25   

SECTION 2.05. Optional Termination or Reduction of the Commitments

     25   

SECTION 2.06. Repayment of Revolving Credit Advances

     26   

SECTION 2.07. Interest on Revolving Credit Advances

     26   

SECTION 2.08. Interest Rate Determination

     26   

SECTION 2.09. Optional Conversion of Revolving Credit Advances

     27   

SECTION 2.10. Prepayments of Revolving Credit Advances

     27   

SECTION 2.11. Increased Costs

     28   

SECTION 2.12. Illegality

     29   

SECTION 2.13. Payments and Computations

     29   

SECTION 2.14. Taxes

     30   

SECTION 2.15. Sharing of Payments, Etc.

     33   

SECTION 2.16. Evidence of Debt

     33   

SECTION 2.17. Use of Proceeds

     33   

SECTION 2.18. Increase in the Aggregate Commitments

     34   

SECTION 2.19. Extension of Termination Date

     35   

SECTION 2.20. Defaulting Lenders

     36   

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.21. Replacement of Lenders

     37   

SECTION 2.22. Removal of Lenders

     38   

ARTICLE III

     38   

SECTION 3.01. Conditions Precedent to Amendment and Restatement

     38   

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing and
Commitment Increase

     39   

SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing

     40   

SECTION 3.04. Determinations Under Section 3.01

     41   

ARTICLE IV

     41   

SECTION 4.01. Representations and Warranties of the Borrower

     41   

ARTICLE V

     42   

SECTION 5.01. Affirmative Covenants

     42   

SECTION 5.02. Negative Covenants

     44   

SECTION 5.03. Financial Covenant

     47   

ARTICLE VI

     47   

SECTION 6.01. Events of Default

     47   

ARTICLE VII

     49   

SECTION 7.01. Appointment and Authority

     49   

SECTION 7.02. Rights as a Lender

     49   

SECTION 7.03. Exculpatory Provisions

     49   

SECTION 7.04. Reliance by Agent

     50   

SECTION 7.05. Indemnification

     50   

SECTION 7.06. Delegation of Duties

     51   

SECTION 7.07. Resignation of Agent.

     51   

SECTION 7.08. Non-Reliance on Agent and Other Lenders.

     51   

SECTION 7.09. Other Agents.

     52   

ARTICLE VIII

     52   

SECTION 8.01. Amendments, Etc.

     52   

 

3



--------------------------------------------------------------------------------

SECTION 8.02. Notices, Etc.

     52   

SECTION 8.03. No Waiver; Remedies

     53   

SECTION 8.04. Costs and Expenses

     53   

SECTION 8.05. Right of Set-off

     54   

SECTION 8.06. Binding Effect

     55   

SECTION 8.07. Assignments and Participations

     55   

SECTION 8.08. Confidentiality

     57   

SECTION 8.09. Governing Law

     58   

SECTION 8.10. Execution in Counterparts

     58   

SECTION 8.11. Judgment

     58   

SECTION 8.12. Jurisdiction, Etc.

     58   

SECTION 8.13. Substitution of Currency

     59   

SECTION 8.14. Patriot Act Notice

     59   

SECTION 8.15. Termination of Existing Credit Agreement

     59   

SECTION 8.16. Waiver of Jury Trial

     60   

Schedules

Schedule I - Commitments

Schedule 3.01(b) - Disclosed Litigation

Schedule 5.02(a) - Existing Liens

 

Exhibits       Exhibit A-1    -    Form of Revolving Credit Note Exhibit A-2   
-    Form of Competitive Bid Note Exhibit B-1    -    Form of Notice of
Revolving Credit Borrowing Exhibit B-2    -    Form of Notice of Competitive Bid
Borrowing Exhibit C    -    Form of Assignment and Assumption Exhibit D-1    -
   Form of Opinion of Counsel for the Borrower Exhibit D-2    -    Form of
Opinion of Counsel for the Borrower

 

4



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

Dated as of September 27, 2013

SNAP-ON INCORPORATED, a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, J.P. MORGAN SECURITIES LLC (“JPMorgan”),
CITIGROUP GLOBAL MARKETS INC. (“CGMI”) and U.S. BANK NATIONAL ASSOCIATION (“US
Bank”), as joint lead arrangers (each, a “Lead Arranger” and collectively, the
“Lead Arrangers”) and joint bookrunners, CITIBANK, N.A. and US BANK, as
Co-Syndication Agents, MIZUHO BANK, LTD., WELLS FARGO BANK, NATIONAL
ASSOCIATION, BARCLAYS BANK PLC and ROYAL BANK OF CANADA, as co-documentation
agents, and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent (the
“Agent”) for the Lenders (as hereinafter defined), agree as follows:

PRELIMINARY STATEMENT. The Borrower, the lenders party thereto, JPMCB, as
administrative agent, JPMorgan and CGMI, as joint lead arrangers and joint
bookrunners, are parties to an Amended and Restated Five Year Credit Agreement
dated as of December 8, 2011 (the “Existing Credit Agreement”). Subject to the
satisfaction of the conditions set forth in Section 3.01 hereof, the parties
hereto agree to amend and restate the Existing Credit Agreement as herein set
forth.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means a Revolving Credit Advance or a Competitive Bid Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by contract or otherwise.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by JPMCB at JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th floor, Chicago, IL 60603, Account number: 9008113381C4086,
Attention: Nanette Wilson, (b) in the case of Advances denominated in any
Foreign Currency, the account of the Agent designated in writing from time to
time by the Agent to the Borrower and the Lenders for such purpose and (c) in
any such case, such other account of the Agent as is designated in writing from
time to time by the Agent to the Borrower and the Lenders for such purpose.

“Agent Parties” has the meaning specified in Section 8.02(d).

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to the Agent and the Borrower as its Applicable Lending Office with
respect to such Competitive Bid Advance.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable Margin for
Eurocurrency Rate Advances     Base Rate Advances  

Level 1

A+ / A1 / A+ or above

     0.680 %      0 % 

Level 2

A / A2 / A

     0.795 %      0 % 

Level 3

A- / A3 / A-

     0.900 %      0 % 

Level 4

BBB+ / Baa1 / BBB+

     1.000 %      0 % 

Level 5

Lower than Level 4

     1.100 %      0 % 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable Percentage  

Level 1

A+ / A1 / A+ or above

     0.070 % 

Level 2

A / A2 / A

     0.080 % 

Level 3

A- / A3 / A-

     0.100 % 

Level 4

BBB+ / Baa1 / BBB+

     0.125 % 

Level 5

Lower than Level 4

     0.150 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.18(d).

“Assumption Agreement” has the meaning specified in Section 2.18(d).

“Australian Dollars” means the lawful currency of Australia.

“Base Rate” means, for any day, a rate per annum equal to the greatest of:

(a) the Prime Rate in effect on such day;

 

6



--------------------------------------------------------------------------------

(b) the Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1%; and

(c) the British Bankers Association Interest Settlement Rate (or the successor
thereto if the British Bankers Association is no longer making such a rate
available) applicable to Dollars for a period of one month (“One Month LIBOR”)
plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day shall be
based on the rate appearing on Reuters LIBOR01 (or, upon prior notice to the
Borrower, such other commercially available source as may, in the opinion of the
Agent applied consistently by the Agent generally to substantially similar
credit facilities for which it acts as administrative agent, provide such
quotations) at approximately 11:00 a.m. London time on such day).

Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or One Month LIBOR shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or One Month LIBOR, respectively.

“Base Rate Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.07(a)(i).

“Borrowing” means a Revolving Credit Borrowing or a Competitive Bid Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances or LIBO Rate Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance or LIBO Rate Advance (or, in the case of an Advance
denominated in Euro, a TARGET Day) and, if the applicable Business Day relates
to any Local Rate Advances on which banks are open for business in the country
of issue of the currency of such Local Rate Advance.

“Canadian Dollars” means the lawful currency of Canada.

“CDOR Rate” means the rate per annum, equal to the average of the annual yield
rates applicable to Canadian banker’s acceptances at or about 10:00 a.m.
(Toronto, Canada time) on the first day of such Interest Period on the “CDOR
Page” (or any display substituted therefor) of Reuters Monitor Money Rates
Service (or, upon prior notice to the Borrower, such other comparable page as
may, in the opinion of the Agent applied consistently by the Agent generally to
substantially similar credit facilities for which it acts as administrative
agent, replace the CDOR Page on such system for the purpose of displaying
Canadian interbank bid rates for Canadian Dollar bankers’ acceptances) for a
term equivalent to such Interest Period (or if such Interest Period is not equal
to a number of months, for a term equivalent to the number of months closest to
such Interest Period).

“Change in Law” means the occurrence, after the date of this Agreement (or, in
the case of any Lender that becomes a Lender after the date of this Agreement,
the occurrence after the date such Lender becomes a Lender), of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority. Notwithstanding the foregoing, “Change in Law” shall
exclude any of the foregoing that is merely proposed and not binding.

“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto, (b) if such Lender has become a Lender
hereunder pursuant to an Assumption Agreement, the Dollar amount set forth in
such Assumption Agreement or (c) if such Lender has entered into any Assignment
and Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 8.07(c), as such amount may be
reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.

 

7



--------------------------------------------------------------------------------

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Extension” means an extension of the Termination Date pursuant to
Section 2.19.

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Committed Currencies” means Sterling, Swiss Francs, Canadian Dollars,
Australian Dollars, Yen and Euro.

“Communications” has the meaning specified in Section 8.02(d)(ii).

“Competitive Bid Advance” means an advance by a Lender to the Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance, a LIBO Rate
Advance or a Local Rate Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.

“Competitive Bid Note” means a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from a Competitive Bid
Advance made by such Lender.

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

“Consenting Lender” has the meaning specified in Section 2.19(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than (i) trade and similar
accounts payables that do not constitute “Debt” under any other clause in this
definition, (ii) accrued expenses arising in the ordinary course of business,
employee compensation and pension obligations and other obligations arising from
employee benefit agreements and programs, (iii) earn-outs and holdbacks and
(iv) customer advances), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under leases that have been or should be,
in accordance with GAAP, recorded as capital leases, (f) all non-contingent
reimbursement obligations of such Person in respect of acceptances, letters of
credit (other than trade letters of credit) or similar extensions of credit, to
the extent such non-contingent reimbursement obligations exceed $25,000,000 in
the aggregate, (g) all net obligations of such Person in respect of Hedge
Agreements, (h) all Debt of others referred to in clauses (a) through (g) above
or clause (i) below guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or

 

8



--------------------------------------------------------------------------------

to assure the holder of such Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, provided that,
if the guaranty or other agreement provides for limited recourse to such Person
for such Debt, it shall be taken into account only to the extent of such
recourse, and (i) all Debt referred to in clauses (a) through (h) above secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt, provided
that, if such Person has not assumed or become liable for the payment of such
Debt, it shall be taken into account only to the extent of the lesser of the
outstanding amount of such Debt and the book value or fair market value,
whichever is greater, of the property subject to such Lien; provided, further,
however, that the term “Debt” shall not include (x) obligations incurred in
connection with a Permitted Receivables Financing or (y) defeased indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdiction from time to time in effect.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (b) has notified the Borrower or the Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund an Advance hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has made a public statement to the effect that it does not
intend to comply with its funding obligations generally under other agreements
in which it commits to extend credit, (d) has failed, within three Business Days
after written request by the Agent or the Borrower, to confirm in writing to the
Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (d) upon receipt of such written confirmation by
the Agent and the Borrower), or (e) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is or is not a Defaulting
Lender under any one or more of clauses (a) through (e) above shall be
conclusive and binding absent demonstrable error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.20(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.

 

9



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Disregarded Entity” means an entity that, pursuant to Treas. Reg. §
301.7701-2(c)(2), is disregarded for U.S. federal income tax purposes as an
entity separate from its owner.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“EBITDA” means, for any period of four consecutive fiscal quarters, net income
(or net loss) plus the sum of (a) interest expense, (b) taxes on or measured by
income (including franchise taxes imposed in lieu of income taxes),
(c) depreciation expense, (d) amortization expense, (e) all non-cash losses,
expenses and charges, and (f) all extraordinary, non-recurring or unusual cash
losses up to an aggregate amount per four consecutive fiscal quarters of the
greater of (i) $75,000,000 and (ii) an amount equal to 10% of EBITDA of the
Borrower and its Subsidiaries for such period of four consecutive fiscal
quarters before giving effect to this clause (f), minus all extraordinary,
non-recurring or unusual non-cash gains, all determined in accordance with GAAP
for such period. For the purposes of calculating EBITDA for any period, if
during such period the Borrower or any Subsidiary shall have made an acquisition
or a disposition, EBITDA for such period shall be calculated after giving pro
forma effect thereto as if such acquisition or disposition occurred on the first
day of such period.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health or safety
with respect to the environment or the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health or safety with respect to the environment or natural
resources, including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

10



--------------------------------------------------------------------------------

“Equivalent” in Dollars of any Foreign Currency on any date means the equivalent
in Dollars of such Foreign Currency determined by using the quoted spot rate at
which the Agent’s principal office in London offers to exchange Dollars for such
Foreign Currency in London prior to 4:00 P.M. (London time) (unless otherwise
indicated by the terms of this Agreement) on such date as is required pursuant
to the terms of this Agreement, and the “Equivalent” in any Foreign Currency of
Dollars means the equivalent in such Foreign Currency of Dollars determined by
using the quoted spot rate at which the Agent’s principal office in London
offers to exchange such Foreign Currency for Dollars in London prior to 4:00
P.M. (London time) (unless otherwise indicated by the terms of this Agreement)
on such date as is required pursuant to the terms of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination is made that any Plan is in “at risk” status (within
the meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“EURIBO Rate” means, for any Interest Period for each Eurocurrency Rate Advance
denominated in Euro comprising part of the same Borrowing, an interest rate per
annum equal to the Euro interbank offered rate administered by the Banking
Federation of the European Union (or any other person which takes over
administration of that rate) for the relevant period displayed on page EURIBOR01
of the Reuters screen at or about 11:00 A.M. (Central European time) two TARGET
Days before the first day of such Interest Period or, if such page or such
service shall cease to be available, such other page or such other service for
the purpose of displaying an average rate of the Banking Federation of the
European Union as the Agent, after consultation with the Lenders and the
Borrower, shall reasonably select.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU Legislation.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (x) the applicable
rate set forth below:

(a) with respect to any Eurocurrency Rate Advance denominated in Dollars,
Sterling, Swiss Francs or Yen, the per annum rate of interest which appears on
Reuters LIBOR01 Page (or, upon prior notice to the Borrower, such other
comparable page as may, in the opinion of the Agent applied consistently by the
Agent generally to substantially similar credit facilities for which it acts as
administrative agent, replace such Reuters page for the purpose of displaying
the London interbank offered rates) as the London interbank offered rate for
deposits in Dollars or the applicable Committed Currency at approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period;

(b) with respect to any Eurocurrency Rate Advance denominated in Euro, the
EURIBO Rate;

(c) with respect to any Eurocurrency Rate Advance denominated in Canadian
Dollars, the rate per annum equal to the CDOR Rate plus 0.10% per annum; and

(d) with respect to any Eurocurrency Rate Advance denominated in Australian
Dollars, the rate of interest per annum equal to the per annum rate of interest
which appears as “BID” on the page designated as “BBSY” on the Reuters Monitor
System (or, upon prior notice to the Borrower, such other comparable page as
may, in the opinion of the Agent applied consistently by the Agent generally to
substantially similar credit facilities for which it acts as administrative
agent, replace such BBSY page on such system for the purpose of displaying the
bank bill swap rates) with maturities comparable to such Interest Period at
approximately 10:30 am (Sydney time) on the first day of such Interest Period;

by (y) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period.

“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Existing Credit Agreement” has the meaning specified in the preliminary
statement to this Agreement.

“Extension Date” has the meaning specified in Section 2.19(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

 

12



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fitch” means Fitch, Inc.

“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i), which
Advances shall be denominated in Dollars or in any Foreign Currency.

“Foreign Currency” means any Committed Currency and any other lawful currency
(other than Dollars) that is freely transferable or convertible into Dollars.

“Fund” means any Person (other than a natural Person) that is or will be engaged
in the making, purchasing, holding or otherwise investing in commercial loans
and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Indemnified Costs” has the meaning specified in Section 7.05.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Information” has the meaning specified in Section 8.08.

“Information Memorandum” means the information memorandum dated August 2013 used
by the Agent and the Lead Arrangers in connection with the syndication of the
Commitments.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing and each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance

 

13



--------------------------------------------------------------------------------

and ending on the last day of the period selected by the Borrower pursuant to
the provisions below and, thereafter, with respect to Eurocurrency Rate
Advances, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three or six months, and subject to clause
(c) of this definition, such other period requested by the Borrower, as the
Borrower may, upon notice received by the Agent not later than 12:00 P.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

(a) the Borrower may not select any Interest Period that ends after the final
Termination Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Revolving Credit Borrowing or for LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing shall be of the same
duration;

(c) in the case of any such Revolving Credit Borrowing, the Borrower shall not
be entitled to select an Interest Period having a duration of other than one,
two, three or six months unless, by 3:00 P.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, each Lender
notifies the Agent that such Lender will be providing funding for such Revolving
Credit Borrowing with such Interest Period (the failure of any Lender to so
respond by such time being deemed for all purposes of this Agreement as an
objection by such Lender to the requested duration of such Interest Period);
provided that, if any or all of the Lenders object to the requested duration of
such Interest Period, the duration of the Interest Period for such Revolving
Credit Borrowing shall be one, two, three or six months, as specified by the
Borrower requesting such Revolving Credit Borrowing in the applicable Notice of
Revolving Credit Borrowing as the desired alternative to such requested Interest
Period;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“IRS” means the United States Internal Revenue Service.

“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.18, 2.19 or 2.21 and each Person that shall
become a party hereto pursuant to Section 8.07 (excluding, in each case, any
Person that ceases to be a Lender in accordance with the terms of this
Agreement).

“Leverage Ratio” means the ratio of Consolidated Net Debt to the sum of
Consolidated Net Debt plus total equity excluding any accumulated other
comprehensive income or loss.

 

14



--------------------------------------------------------------------------------

“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum obtained by dividing (a) the rate per annum appearing on the
Reuters LIBOR01 Page (or any successor page) as the London interbank offered
rate for deposits in Dollars or the applicable Foreign Currency at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period. If the Reuters LIBOR01 Page (or any successor page) is
unavailable, the LIBO Rate for any Interest Period for each LIBO Rate Advance
comprising part of the same Competitive Bid Borrowing shall be determined by the
Agent on the basis of applicable rates.

“LIBO Rate Advance” means a Competitive Bid Advance denominated in Dollars or in
any Foreign Currency and bearing interest based on the LIBO Rate.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of similar preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor
(excluding operating leases) and any easement, right of way or other encumbrance
on title to real property.

“Loan Documents” means this Agreement and the Notes, if any.

“Local Rate Advance” means a Competitive Bid Advance denominated in any Foreign
Currency sourced from the jurisdiction of issuance of such Foreign Currency and
bearing interest at a fixed rate.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries taken as a whole, (b) the rights and remedies of
the Agent or any Lender against the Borrower under this Agreement or any Note or
(c) the ability of the Borrower to perform its obligations under this Agreement
or any Note.

“Material Subsidiary” means any Subsidiary of the Borrower having, as of the end
of the Borrower’s most recently completed fiscal year, (a) assets (after
elimination of intercompany assets) with a book value of not less than 10% of
the total book value of the assets of the Borrower and its Subsidiaries, taken
as a whole, or (b) gross revenue (after elimination of intercompany revenues) of
not less than 10% of the total (gross) revenue of the Borrower and its
Subsidiaries, taken as a whole.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Debt” means Consolidated Debt of the Borrower and its Subsidiaries, minus
domestic cash and cash equivalents to the extent that such cash and cash
equivalents (i) are not subject to foreign exchange risk, (ii) are not subject
to any Lien in favor of any creditor (other than any Lien of the type
contemplated by clause (a) of the definition of “Permitted Lien” or by
Section 5.02(a)(viii)) and (iii) exceed, in the aggregate after giving effect to
clauses (i) and (ii), $50,000,000.

 

15



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning specified in Section 2.19(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Lender” means (i) a Lender that is neither a Disregarded Entity nor a
U.S. Person, and (ii) a Lender that is a Disregarded Entity and that is treated
for U.S. federal income tax purposes as having as its sole member a Person that
is not a U.S. Person.

“Note” means a Revolving Credit Note or a Competitive Bid Note.

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a).

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“One Month LIBOR” has the meaning specified in the definition of “Base Rate”.

“Other Taxes” has the meaning specified in Section 2.14(c).

“Participant” has the meaning assigned to such term in Section 8.07(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“Participation Register” has the meaning specified in Section 8.07(c).

“Payment Office” means, for any Foreign Currency, such office of JPMCB as shall
be from time to time selected by the Agent and notified by the Agent to the
Borrower and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies if the same
shall not be delinquent for more than 60 days or thereafter can be paid without
penalty, or are being contested in good faith and by appropriate action and for
which appropriate reserves are being maintained; (b) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, landlord’s, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are either (i) not overdue for a period of more than
90 days or (ii) are being contested in good faith and by appropriate action and
as to which appropriate reserves are being maintained; (c) Liens to secure
obligations under workers’ compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation or to secure public or statutory obligations; and (d) easements,
restrictions, rights of way, minor defects or irregularities in title and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes.

“Permitted Receivables Financing” means any financing pursuant to which the
Borrower or any Subsidiary or Subsidiaries of the Borrower may sell, convey or
otherwise transfer to a Receivables Subsidiary or any other Person, or grant a
security interest in, any accounts receivable, general intangibles, chattel
paper or other financial assets (and related rights and assets) of the Borrower
or such Subsidiary or Subsidiaries, provided that such financing shall be with
limited or no recourse to the Borrower and its Subsidiaries (other than the
Receivables Subsidiary) except to the extent customary (in the reasonable
judgment of the Borrower) for such transactions.

 

16



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 8.02(d).

“Prime Rate” means the rate of interest announced publicly by JPMCB in New York,
New York, from time to time, as JPMCB’s prime rate.

“Primary Currency” has the meaning specified in Section 8.11(c).

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by S&P, Moody’s or Fitch, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
(or if no such rating is then in effect with respect to such debt, then the
corporate, issuer or similar rating with respect to the Borrower that has been
most recently announced by S&P, Moody’s or Fitch, as the case may be) or, if any
such rating agency shall have issued more than one such rating, the lowest such
rating issued by such rating agency. For purposes of the foregoing, (a) if only
one of S&P, Moody’s or Fitch shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Percentage shall be determined by reference
to the available rating; (b) if none of S&P, Moody’s or Fitch shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin”, or “Applicable Percentage”, as the case may be; (c) if the Borrower is
rated by all three rating agencies and the ratings established by each of S&P,
Moody’s and Fitch shall fall within three different levels, the Applicable
Margin and the Applicable Percentage shall be based upon the intermediate level;
(d) if the Borrower is rated by all three rating agencies and two out of the
three ratings of S&P, Moody’s and Fitch are at the same level, then the
Applicable Margin and the Applicable Percentage shall be based on such level,
(e) if only two ratings from S&P, Moody’s and Fitch are available and such
ratings fall within different levels, then the Applicable Margin and the
Applicable Percentage shall be based on the higher rating unless such ratings
differ by two or more levels, in which case the applicable rating level will be
deemed to be one level below the higher of such levels, (f) if any rating
established by S&P, Moody’s or Fitch shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; (g) if S&P, Moody’s or Fitch shall change the
basis on which ratings are established, each reference to the Public Debt Rating
announced by S&P, Moody’s or Fitch, as the case may be, shall refer to the then
equivalent rating by S&P, Moody’s or Fitch, as the case may be (and if there is
no such equivalent rating, to the rating most recently in effect prior to such
change), and (h) if any such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect the unavailability of ratings
from such rating agency and, pending the effectiveness of such amendment, the
Applicable Margin and Applicable Percentage shall be determined by reference to
the rating most recently in effect prior to such cessation.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Commitment as in
effect immediately prior to such termination) and the denominator of which is
the aggregate amount of all Commitments at such time (or, if the Commitments
shall have been terminated pursuant to Section 2.05 or 6.01, the aggregate
amount of all Commitments as in effect immediately prior to such termination).

 

17



--------------------------------------------------------------------------------

“Receivables Subsidiary” means a bankruptcy remote, special purpose wholly owned
Subsidiary of the Borrower (or another wholly-owned Subsidiary of the Borrower)
formed in connection with a Permitted Receivables Financing.

“Register” has the meaning specified in Section 8.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Related Person” means each of the following: (a) the Borrower, (b) any
Subsidiary of the Borrower or (c) any employee benefit plan of the Borrower or
of any Subsidiary of the Borrower or any Person organized, appointed or
established by the Borrower for or pursuant to the terms of any such plan.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Revolving Credit Advances owing to the Lenders,
or, if no such principal amount is then outstanding, Lenders having at least a
majority in interest of the Commitments; provided that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time the Commitments or the aggregate principal
amount of the Revolving Credit Advances, as applicable, of such Lender at such
time.

“Removal Effective Date” has the meaning specified in Section 7.07(b).

“Resignation Effective Date” has the meaning specified in Section 7.07(a).

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.16 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Sterling” means lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

 

18



--------------------------------------------------------------------------------

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Swiss Francs” means lawful currency of The Swiss Federation.

“TARGET Day” means any day on which TARGET2 is open for business.

“TARGET2” means the Trans-European Automated Real Time Gross Settlement Express
transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means the earlier of (a) September 27, 2018, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Yen” means lawful currency of Japan.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with generally accepted
accounting principles (“GAAP”); provided that for purposes of determining
compliance with any covenant (including the financial covenants set forth in
Section 5.03, but excluding any covenant regarding the delivery or preparation
of financial statements), whether a lease constitutes a capital lease, and
whether obligations arising under such lease are required to be capitalized on
the balance sheet of the lessee thereunder and/or recognized as interest expense
in such lessee’s financial statements, shall be determined in accordance with
GAAP as in effect on the date of this Agreement, notwithstanding any
modification or interpretive change thereto that may occur thereafter; provided
further that any calculation or determination which is to be made on a
consolidated basis shall be made for the Borrower and all of its Consolidated
Subsidiaries.

If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and the Borrower, the Agent
or the Required Lenders shall so request, the Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders), provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP
without giving effect to such change therein and the Borrower shall provide to
the Agent and the Lenders reconciliation statements showing the difference in
such calculation, together with the delivery of any financial statements
required hereunder.

 

19



--------------------------------------------------------------------------------

SECTION 1.04. Interpretation. (a) Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document,
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation and (iii) any reference
herein or in any other Loan Document to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions upon
assignment set forth herein or in any other Loan Document).

(b) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement

SECTION 1.05. Additional Alternative Currencies. (a) The Borrower may from time
to time request that Eurocurrency Rate Advances be made in a currency other than
those specifically listed in the definition of “Committed Currency;” provided
that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate
Advances, such request shall be subject to the approval of the Agent and all of
the Lenders.

Any such request shall be made to the Agent not later than 12:00 P.M. (New York
City time) 20 Business Days prior to the date of the desired Advance (or such
other time or date as may be agreed by the Agent in its sole discretion). In the
case of any such request pertaining to Eurocurrency Rate Advances, the Agent
shall promptly notify each Lender thereof. Each Lender (in the case of any such
request pertaining to Eurocurrency Rate Advances) shall notify the Agent, not
later than 12:00 P.M. (New York City time) 10 Business Days after receipt of
such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Advances in such requested currency.

Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Advances to be made in such requested
currency. If the Agent and all the Lenders consent to making Eurocurrency Rate
Advances in such requested currency, the Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be a Committed
Currency hereunder. If the Agent shall fail to obtain consent to any request for
an additional currency under this Section 1.05, the Agent shall promptly so
notify the Borrower.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Revolving Credit Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to the Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date applicable to such Lender in
an aggregate amount (based in respect of any Revolving Credit Advances to be
denominated in a Committed Currency on the Equivalent in Dollars determined on
the date of delivery of the applicable Notice of Revolving Credit Borrowing) not
to exceed at any time outstanding such Lender’s Commitment, provided that the
aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount (based in respect of any
Competitive Bid Advance denominated in a Foreign Currency on the Equivalent in
Dollars at such time) of the Competitive Bid Advances then outstanding and such
deemed use of the aggregate amount of the Commitments shall be allocated among
the Lenders ratably according to their respective Commitments (such deemed use
of the aggregate amount of the Commitments being a “Competitive Bid Reduction”).
Each Revolving Credit Borrowing shall be in an aggregate amount of $10,000,000
or an integral multiple of $1,000,000 in excess thereof (or the Equivalent
thereof in any Committed Currency determined on the date of delivery of the
applicable Notice of Revolving Credit Borrowing) and shall consist of Revolving
Credit Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, the Borrower may borrow under this Section 2.01, prepay pursuant to
Section 2.10 and reborrow under this Section 2.01.

 

20



--------------------------------------------------------------------------------

SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than (w) 9:00 A.M. (New York
City time) on the second Business Day prior to the date of the proposed
Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in Dollars and having an
Interest Period of one month, (x) 12:00 P.M. (New York City time) on the third
Business Day prior to the date of the proposed Revolving Credit Borrowing in the
case of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances
denominated in Dollars and having an Interest Period of other than one month,
(y) 12:00 P.M. (London time) on the third Business Day prior to the date of the
proposed Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in any Committed Currency,
or (z) 12:00 P.M. (New York City time) on the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier. Each such notice of a Revolving Credit
Borrowing (a “Notice of Revolving Credit Borrowing”) shall be by telephone,
confirmed immediately in writing, or telecopier in substantially the form of
Exhibit B-1 hereto, specifying therein the requested (i) date of such Revolving
Credit Borrowing, (ii) Type of Advances comprising such Revolving Credit
Borrowing, (iii) aggregate amount of such Revolving Credit Borrowing, and
(iv) in the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances, initial Interest Period and currency for each such Revolving Credit
Advance. Each Lender shall, before 11:00 A.M. (New York City time) on the date
of such Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in Dollars, before 11:00
A.M. (London time) on the date of such Revolving Credit Borrowing, in the case
of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances
denominated in any Committed Currency and before 2:00 P.M. (New York City time)
on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of Base Rate Advances, make available for the
account of its Applicable Lending Office to the Agent at the applicable Agent’s
Account in same day funds, such Lender’s ratable portion of such Revolving
Credit Borrowing. After the Agent’s receipt of such funds and upon fulfillment
of the applicable conditions set forth in Article III, the Agent will make such
funds available to the Borrower at the Agent’s address referred to in
Section 8.02(a) or at the applicable Payment Office, as the case may be.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $10,000,000 or if the obligation of the Lenders to make Eurocurrency Rate
Advances shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) the
Eurocurrency Rate Advances may not be outstanding as part of more than ten
separate Revolving Credit Borrowings.

(c) Each Notice of Revolving Credit Borrowing shall be irrevocable and binding
on the Borrower. In the case of any Revolving Credit Borrowing that the related
Notice of Revolving Credit Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Credit Advance to be made by such Lender as part of such Revolving
Credit Borrowing when such Revolving Credit Advance, as a result of such
failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the date
of any Revolving Credit Borrowing that such Lender will not make available to
the Agent such Lender’s ratable portion of such Revolving Credit Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Revolving Credit Borrowing in accordance with subsection (a)
of this Section 2.02 and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower

 

21



--------------------------------------------------------------------------------

until the date such amount is repaid to the Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Revolving Credit Advances
comprising such Revolving Credit Borrowing and (ii) in the case of such Lender,
(A) the Federal Funds Effective Rate in the case of Advances denominated in
Dollars or (B) the cost of funds incurred by the Agent in respect of such amount
in the case of Advances denominated in Committed Currencies. If such Lender
shall repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Credit Advance as part of such Revolving
Credit Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Revolving Credit Advance to be made
by such other Lender on the date of any Revolving Credit Borrowing.

SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally agrees
that the Borrower may make Competitive Bid Borrowings under this Section 2.03
from time to time on any Business Day during the period from the date hereof
until the date occurring 30 days prior to the final Termination Date in the
manner set forth below; provided that, following the making of each Competitive
Bid Borrowing, the aggregate amount of the Advances then outstanding (based in
respect of any Advance denominated in a Foreign Currency on the Equivalent in
Dollars at the time such Competitive Bid Borrowing is requested) shall not
exceed the aggregate amount of the Commitments of the Lenders (computed without
regard to any Competitive Bid Reduction); provided further that following the
making of each Competitive Bid Borrowing, the aggregate amount of the Advances
then outstanding (based in respect of any Advance denominated in a Foreign
Currency on the Equivalent in Dollars at the time such Competitive Bid Borrowing
is requested) shall not exceed the aggregate amount of one third of the
Commitments of the Lenders (computed without regard to any Competitive Bid
Reduction).

(i) The Borrower may request a Competitive Bid Borrowing under this Section 2.03
by delivering to the Agent, by telecopier, a notice of a Competitive Bid
Borrowing (a “Notice of Competitive Bid Borrowing”), in substantially the form
of Exhibit B-2 hereto, specifying therein the requested (A) date of such
proposed Competitive Bid Borrowing, (B) aggregate amount of such proposed
Competitive Bid Borrowing, (C) interest rate basis and day count convention to
be offered by the Lenders, (D) currency of such proposed Competitive Bid
Borrowing, (E) in the case of a Competitive Bid Borrowing consisting of LIBO
Rate Advances, Interest Period, or in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Advances or Local Rate Advances, maturity date for
repayment of each Fixed Rate Advance or Local Rate Advance to be made as part of
such Competitive Bid Borrowing (which maturity date may not be earlier than the
date occurring seven days after the date of such Competitive Bid Borrowing or
later than the earlier of (I) 180 days after the date of such Competitive Bid
Borrowing and (II) the final Termination Date), (F) interest payment date or
dates relating thereto, (G) location of the Borrower’s account to which funds
are to be advanced and (H) other terms (if any) to be applicable to such
Competitive Bid Borrowing, not later than (w) 12:00 P.M. (New York City time) at
least two Business Days prior to the date of the proposed Competitive Bid
Borrowing, if the Borrower shall specify in the Notice of Competitive Bid
Borrowing that the rates of interest to be offered by the Lenders shall be fixed
rates per annum (the Advances comprising any such Competitive Bid Borrowing
being referred to herein as “Fixed Rate Advances”) and that the Advances
comprising such proposed Competitive Bid Borrowing shall be denominated in
Dollars, (x) 12:00 P.M. (New York City time) at least four Business Days prior
to the date of the proposed Competitive Bid Borrowing, if the Borrower shall
specify in the Notice of Competitive Bid Borrowing that the Advances comprising
such Competitive Bid Borrowing shall be LIBO Rate Advances denominated in
Dollars, (y) 12:00 P.M. (London time) at least two Business Days prior to the
date of the proposed Competitive Bid Borrowing, if the Borrower shall specify in
the Notice of Competitive Bid Borrowing that the Advances comprising such
proposed Competitive Bid Borrowing shall be either Fixed Rate Advances
denominated in any Foreign Currency or Local Rate Advances denominated in any
Foreign Currency and (z) 12:00 P.M. (London time) at least four Business Days
prior to the date of the proposed Competitive Bid Borrowing, if the Borrower
shall instead specify in the Notice of Competitive Bid Borrowing that the
Advances comprising such Competitive Bid Borrowing shall be LIBO Rate Advances

 

22



--------------------------------------------------------------------------------

denominated in any Foreign Currency. The Agent shall in turn promptly notify
each Lender of each request for a Competitive Bid Borrowing received by it from
the Borrower by sending such Lender a copy of the related Notice of Competitive
Bid Borrowing.

(ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
as part of such proposed Competitive Bid Borrowing at a rate or rates of
interest specified by such Lender in its sole discretion, by notifying the Agent
(which shall give prompt notice thereof to the Borrower), (A) before 9:30 A.M.
(New York City time) on the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Advances
denominated in Dollars, (B) before 10:00 A.M. (New York City time) three
Business Days before the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of LIBO Rate Advances,
denominated in Dollars, (C) before 12:00 noon (London time) on the Business Day
prior to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of either Fixed Rate Advances denominated
in any Foreign Currency or Local Rate Advances denominated in any Foreign
Currency and (D) before 12:00 noon (London time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, of the minimum amount and maximum amount of each Competitive
Bid Advance which such Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (which amounts or the Equivalent thereof in Dollars,
as the case may be, of such proposed Competitive Bid may, subject to the
provisos to the first sentence of this Section 2.03(a), exceed such Lender’s
Commitment, if any), the rate or rates of interest therefor and such Lender’s
Applicable Lending Office with respect to such Competitive Bid Advance; provided
that if the Agent in its capacity as a Lender shall, in its sole discretion,
elect to make any such offer, it shall notify the Borrower of such offer at
least 30 minutes before the time and on the date on which notice of such
election is to be given to the Agent by the other Lenders. If any Lender shall
elect not to make such an offer, such Lender shall so notify the Agent before
10:00 A.M. (New York City time) on the date on which notice of such election is
to be given to the Agent by the other Lenders, and such Lender shall not be
obligated to, and shall not, make any Competitive Bid Advance as part of such
Competitive Bid Borrowing; provided that the failure by any Lender to give such
notice shall not cause such Lender to be obligated to make any Competitive Bid
Advance as part of such proposed Competitive Bid Borrowing.

(iii) The Borrower shall, in turn, (A) before 10:30 A.M. (New York City time) on
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances denominated in
Dollars, (B) before 11:00 A.M. (New York City time) three Business Days before
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in
Dollars, (C) before 3:00 P.M. (London time) on the Business Day prior to the
date of such proposed Competitive Bid Borrowing, in the case of a Competitive
Bid Borrowing consisting of either Fixed Rate Advances denominated in any
Foreign Currency or Local Rate Advances denominated in any Foreign Currency and
(D) before 3:00 P.M. (London time) on the third Business Day prior to the date
of such Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances denominated in any Foreign Currency, either:

(x) cancel such Competitive Bid Borrowing by giving the Agent notice to that
effect, or

(y) accept one or more of the offers made by any Lender or Lenders pursuant to
paragraph (ii) above, in its sole discretion, by giving notice to the Agent of
the amount of each Competitive Bid Advance (which amount shall be equal to or
greater than the minimum amount, and equal to or less than the maximum amount,
notified to the Borrower by the Agent on behalf of such Lender for such
Competitive Bid Advance pursuant to paragraph (ii) above) to be made by each
Lender as part of such Competitive Bid Borrowing, and reject any remaining
offers made by Lenders pursuant to paragraph (ii) above by giving the Agent
notice to that effect. The Borrower

 

23



--------------------------------------------------------------------------------

shall accept the offers made by any Lender or Lenders to make Competitive Bid
Advances in order of the lowest to the highest rates of interest offered by such
Lenders. If two or more Lenders have offered the same interest rate, the amount
to be borrowed at such interest rate will be allocated among such Lenders in
proportion to the amount that each such Lender offered at such interest rate.

(iv) If the Borrower notifies the Agent that such Competitive Bid Borrowing is
cancelled pursuant to paragraph (iii)(x) above, the Agent shall give prompt
notice thereof to the Lenders and such Competitive Bid Borrowing shall not be
made.

(v) If the Borrower accepts one or more of the offers made by any Lender or
Lenders pursuant to paragraph (iii)(y) above, the Agent shall in turn promptly
notify (A) each Lender that has made an offer as described in paragraph (ii)
above, of the date and aggregate amount of such Competitive Bid Borrowing and
whether or not any offer or offers made by such Lender pursuant to
paragraph (ii) above have been accepted by the Borrower, (B) each Lender that is
to make a Competitive Bid Advance as part of such Competitive Bid Borrowing, of
the amount of each Competitive Bid Advance to be made by such Lender as part of
such Competitive Bid Borrowing, and (C) each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing, upon receipt,
that the Agent has received forms of documents appearing to fulfill the
applicable conditions set forth in Article III. Each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing shall, before
11:00 A.M. (New York City time), in the case of Competitive Bid Advances to be
denominated in Dollars or 11:00 A.M. (London time), in the case of Competitive
Bid Advances to be denominated in any Foreign Currency, on the date of such
Competitive Bid Borrowing specified in the notice received from the Agent
pursuant to clause (A) of the preceding sentence or any later time when such
Lender shall have received notice from the Agent pursuant to clause (C) of the
preceding sentence, make available for the account of its Applicable Lending
Office to the Agent (x) in the case of a Competitive Bid Borrowing denominated
in Dollars, at its address referred to in Section 8.02(a), in same day funds,
such Lender’s portion of such Competitive Bid Borrowing in Dollars and (y) in
the case of a Competitive Bid Borrowing in a Foreign Currency, at the Payment
Office for such Foreign Currency as shall have been notified by the Agent to the
Lenders prior thereto, in same day funds, such Lender’s portion of such
Competitive Bid Borrowing in such Foreign Currency. Upon fulfillment of the
applicable conditions set forth in Article III and after receipt by the Agent of
such funds, the Agent will make such funds available to the Borrower at the
location specified by the Borrower in its Notice of Competitive Bid Borrowing.
Promptly after each Competitive Bid Borrowing the Agent will notify each Lender
of the amount of the Competitive Bid Borrowing, the consequent Competitive Bid
Reduction and the dates upon which such Competitive Bid Reduction commenced and
will terminate.

(vi) If the Borrower notifies the Agent that it accepts one or more of the
offers made by any Lender or Lenders pursuant to paragraph (iii)(y) above, such
notice of acceptance shall be irrevocable and binding on the Borrower. The
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in the related Notice of Competitive Bid Borrowing for such
Competitive Bid Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing when
such Competitive Bid Advance, as a result of such failure, is not made on such
date.

(b) Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 (or the Equivalent thereof in any Foreign Currency, determined as of
the time of the applicable Notice of Competitive Bid Borrowing) or an integral
multiple of $1,000,000 (or the Equivalent thereof in any Foreign Currency,
determined as of the time of the applicable Notice of Competitive Bid Borrowing)
in excess thereof and, following the making of each Competitive Bid Borrowing,
the Borrower shall be in compliance with the limitations set forth in the
provisos to the first sentence of subsection (a) above.

 

24



--------------------------------------------------------------------------------

(c) Within the limits and on the conditions set forth in this Section 2.03, the
Borrower may from time to time borrow under this Section 2.03, repay or prepay
pursuant to subsection (d) below, and reborrow under this Section 2.03, provided
that a Competitive Bid Borrowing shall not be made within three Business Days of
the date of any other Competitive Bid Borrowing.

(d) The Borrower shall repay to the Agent for the account of each Lender that
has made a Competitive Bid Advance, on the maturity date of each Competitive Bid
Advance (such maturity date being that specified by the Borrower for repayment
of such Competitive Bid Advance in the related Notice of Competitive Bid
Borrowing delivered pursuant to subsection (a)(i) above and provided in the
Competitive Bid Note evidencing such Competitive Bid Advance), the then unpaid
principal amount of such Competitive Bid Advance. The Borrower shall have no
right to prepay any principal amount of any Competitive Bid Advance unless, and
then only on the terms, specified by the Borrower for such Competitive Bid
Advance in the related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above and set forth in the Competitive Bid Note evidencing
such Competitive Bid Advance.

(e) The Borrower shall pay interest on the unpaid principal amount of each
Competitive Bid Advance from the date of such Competitive Bid Advance to the
date the principal amount of such Competitive Bid Advance is repaid in full, at
the rate of interest for such Competitive Bid Advance specified by the Lender
making such Competitive Bid Advance in its notice with respect thereto delivered
pursuant to subsection (a)(ii) above, payable on the interest payment date or
dates specified by the Borrower for such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to subsection (a)(i)
above, as provided in the Competitive Bid Note evidencing such Competitive Bid
Advance. Upon the occurrence and during the continuance of an Event of Default,
the Borrower shall pay interest on the amount of unpaid principal of and
interest on each Competitive Bid Advance owing to a Lender, payable in arrears
on the date or dates interest is payable thereon, at a rate per annum equal at
all times to 2% per annum above the rate per annum required to be paid on such
Competitive Bid Advance under the terms of the Competitive Bid Note evidencing
such Competitive Bid Advance unless otherwise agreed in such Competitive Bid
Note.

(f) The indebtedness of the Borrower resulting from each Competitive Bid Advance
made to the Borrower as part of a Competitive Bid Borrowing shall be evidenced
by a separate Competitive Bid Note of the Borrower payable to the order of the
Lender making such Competitive Bid Advance.

SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender’s Commitment from the Effective Date in the case of each Initial Lender
and from the later of the Effective Date and the effective date specified in the
Assumption Agreement or in the Assignment and Assumption pursuant to which it
became a Lender in the case of each other Lender until the Termination Date
applicable to such Lender at a rate per annum equal to the Applicable Percentage
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December, commencing December 31, 2013, and on
the final Termination Date; provided that, during the period that a Lender is a
Defaulting Lender, such facility fee shall not accrue with respect to any unused
Commitments of such Lender.

(b) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

SECTION 2.05. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice (which notice
may be contingent upon the closing of replacement financing) to the Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and provided further that the aggregate amount of
the Commitments of the Lenders shall not be reduced to an amount that is less
than the aggregate principal amount of the Competitive Bid Advances denominated
in Dollars then outstanding plus the Equivalent in Dollars (determined as of the
date of the notice of prepayment) of the aggregate principal amount of the
Competitive Bid Advances denominated in Foreign Currencies then outstanding.

 

25



--------------------------------------------------------------------------------

SECTION 2.06. Repayment of Revolving Credit Advances. The Borrower shall repay
to the Agent for the account of each Lender on the Termination Date applicable
to such Lender the aggregate principal amount of the Revolving Credit Advances
made by such Lender and then outstanding.

SECTION 2.07. Interest on Revolving Credit Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance owing to each Lender from the date of such Revolving Credit
Advance until such principal amount shall be paid in full, at the following
rates per annum:

(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Agent may with the consent, and shall upon the request, of the
Required Lenders, require the Borrower to pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Revolving Credit Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Revolving Credit Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Agent.

SECTION 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i) or (ii).

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as a part of such Borrowing during
its Interest Period or (ii) the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (A) the Borrower will, on the last day of the then existing
Interest Period therefor, (1) if such Eurocurrency Rate Advances are denominated
in Dollars, either (x) prepay such Advances or (y) Convert such Advances into
Base Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in
any Committed Currency, either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Revolving Credit Advances into, Eurocurrency Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist (which notice shall be given promptly
after such circumstances cease to exist); provided that, if the circumstances
set forth in clause (ii) above are applicable, the Borrower may elect, by notice
to the Agent and the Lenders, to continue such Advances in such Committed
Currency for Interest Periods of not longer than one

 

26



--------------------------------------------------------------------------------

month, which Advances shall thereafter bear interest at a rate per annum equal
to the Applicable Margin plus, for each Lender, the cost to such Lender
(expressed as a rate per annum) of funding its Eurocurrency Rate Advances by
whatever means it reasonably determines to be appropriate. Each Lender shall
certify its cost of funds for each Interest Period to the Agent and the Borrower
as soon as practicable (but in any event not later than ten Business Days after
the first day of such Interest Period).

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, be continued as
Eurocurrency Rate Advances having an interest period of one month.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically (i) if such Eurocurrency Rate Advances are denominated in Dollars,
Convert into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in a Committed Currency, be exchanged for an Equivalent amount of
Dollars and Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, (A) if such Eurocurrency Rate Advances
are denominated in Dollars, be Converted into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, be
exchanged into an Equivalent amount of Dollars and be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended; provided that Borrower may
elect, by notice to the Agent and the Lenders within one Business Day of such
Event of Default, to continue such Advances in such Committed Currency,
whereupon the Agent may require that each Interest Period relating to such
Eurocurrency Rate Advances shall bear interest at the Overnight Eurocurrency
Rate for a period of three Business Days and thereafter, each such Interest
Period shall have a duration of not longer than one month. “Overnight
Eurocurrency Rate” means the rate per annum applicable to an overnight period
beginning on one Business Day and ending on the next Business Day equal to the
sum of 1%, the Applicable Margin and the average, rounded upward to the nearest
whole multiple of 1/100th of 1%, if such average is not such a multiple, of the
respective rates per annum quoted by JPMCB as the rate at which it is offering
overnight deposits in the relevant currency in amounts comparable to JPMCB’s
Eurocurrency Rate Advances.

SECTION 2.09. Optional Conversion of Revolving Credit Advances. The Borrower may
on any Business Day, upon notice given to the Agent not later than 12:00 P.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Revolving Credit Advances denominated in Dollars of one Type comprising the same
Borrowing into Revolving Credit Advances denominated in Dollars of the other
Type; provided, however, that any Conversion of Eurocurrency Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Revolving Credit
Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Dollar denominated Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower.

SECTION 2.10. Prepayments of Revolving Credit Advances. (a) Optional. The
Borrower may, upon notice not later than 12:00 P.M. (New York time) with respect
to Eurocurrency Rate Advances denominated in Dollars and not later than 12:00
P.M. (London time) with respect to Eurocurrency Rate Advances denominated in a
Foreign Currency at least two Business Days’ prior to the date of such
prepayment, and not later than 12:00 P.M. (New York City time) on the date of
such prepayment, in the case of Base Rate Advances, to the Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding principal amount of
the Revolving Credit Advances comprising part of the same Revolving Credit
Borrowing in whole or ratably in part without premium or penalty, together with
accrued interest to the date

 

27



--------------------------------------------------------------------------------

of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall, in the case of Eurocurrency Rate Advances, be
in an aggregate principal amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof or the Equivalent thereof in a Committed Currency
(determined on the date notice of prepayment is given) or, in the case of Base
Rate Advances, be in an aggregate principal amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof or the Equivalent thereof in a
Committed Currency (determined on the date notice of prepayment is given),
(y) in the event of any such prepayment of a Eurocurrency Rate Advance, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 8.04(c) and (z) without limiting the Borrower’s obligation to
reimburse the Lenders in respect thereof pursuant to Section 8.04(c), such
notice may be contingent upon the closing of replacement financing.

(b) Mandatory Prepayments. (i) If the Agent notifies the Borrower that, on any
interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (B) the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Advances denominated in Foreign
Currencies then outstanding exceeds 103% of the aggregate Commitments of the
Lenders on such date, the Borrower shall, within two Business Days after receipt
of such notice, prepay the outstanding principal amount of any Advances owing by
the Borrower in an aggregate amount sufficient to reduce such sum to an amount
not to exceed 100% of the aggregate Commitments of the Lenders on such date.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance, a LIBO Rate Advance or a Local Rate Advance on a date other than
the last day of an Interest Period or at its maturity, any additional amounts
which the Borrower shall be obligated to reimburse to the Lenders in respect
thereof pursuant to Section 8.04(c). The Agent shall give prompt notice of any
prepayment required under this Section 2.10(b) to the Borrower and the Lenders.

SECTION 2.11. Increased Costs. (a) If, due to any Change in Law there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurocurrency Rate Advances or LIBO Rate Advances (excluding for
purposes of this Section 2.11 any such increased costs resulting from (i) Taxes
or Other Taxes (as to which Section 2.14 shall govern), (ii) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or is otherwise subject to tax), (iii) FATCA or (iv) any
reserve requirement of the type described in the definition of “Eurocurrency
Rate Reserve Percentage”), then the Borrower shall from time to time, within 30
days of demand by such Lender (with a copy of such demand to the Agent), pay to
the Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost. A certificate in reasonable
detail as to the amount and computation of such increased cost, submitted to the
Borrower and the Agent by such Lender contemporaneously with the demand for
payment, shall be conclusive and binding for all purposes, absent manifest
error. Such certificate shall certify that the claim for additional amounts
referred to therein is generally consistent with such Lender’s treatment of
similarly situated customers of such Lender whose transactions with such Lender
are similarly affected by the change in circumstances giving rise to such
payment, but such Lender shall not be required to disclose any confidential or
proprietary information therein.

(b) If any Lender determines that any Change in Law affects the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, within 30
days of demand by such Lender (with a copy of such demand to the Agent), the
Borrower shall pay to the Agent for the account of such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s commitment to lend
hereunder. A certificate in reasonable detail as to such amounts together with
the computation thereof submitted to the Borrower and the Agent by such Lender
contemporaneously with the demand for payment shall be conclusive and binding
for all purposes, absent manifest error. Such certificate shall certify that the
claim for additional amounts referred to therein is generally consistent with
such Lender’s treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein.

 

28



--------------------------------------------------------------------------------

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.11 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.11 for any increased costs
incurred or reductions suffered more than 120 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, of such Lender’s intention to claim compensation therefor
and of the amount of such compensation (except that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 120 day
period referred to above shall be extended to include the period of retroactive
effect thereof).

(d) For the avoidance of doubt, for the purposes of this Section 2.11, with
respect to capital adequacy, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines, interpretations
or directives thereunder or issued in connection therewith (whether or not
having the force of law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of law), in each case pursuant to Basel III,
shall in each case be deemed to be a Change in Law regardless of the date
enacted, adopted, issued, promulgated or implemented, in each case except to the
extent merely proposed and not binding.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent and the Borrower that the introduction of
or any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Advances in Dollars or any
Committed Currency or LIBO Rate Advances in Dollars or any Foreign Currency or
to fund or maintain Eurocurrency Rate Advances in Dollars or any Committed
Currency or LIBO Rate Advances in Dollars or any Foreign Currency hereunder,
(a) each Eurocurrency Rate Advance or LIBO Rate Advance, as the case may be,
will automatically, upon such demand, (i) if such Eurocurrency Rate Advance or
LIBO Rate Advance is denominated in Dollars, be Converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in
Section 2.07(a)(i), as the case may be, and (ii) if such Eurocurrency Rate
Advance or LIBO Rate Advance is denominated in any Foreign Currency, be
exchanged into an Equivalent amount of Dollars and be Converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in
Section 2.07(a)(i), as the case may be, and (b) the obligation of the Lenders to
make Eurocurrency Rate Advances or LIBO Rate Advances or to Convert Revolving
Credit Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist (which notice shall be given promptly after such
circumstances cease to exist).

SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder, except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Foreign Currency, irrespective of
any right of counterclaim or set-off, not later than 12:00 P.M. (New York City
time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds. The Borrower shall make each payment hereunder with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Foreign Currency, irrespective of any right of counterclaim or
set-off, not later than 12:00 P.M. (at the Payment Office for such Foreign
Currency) on the day when due in such Foreign Currency to the Agent, by deposit
of such funds to the applicable Agent’s Account in same day funds. The Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or facility fees ratably (other than amounts
payable pursuant to Section 2.03, 2.11, 2.14 or 8.04(c) and other than as
otherwise provided herein with respect to Defaulting Lenders) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18,
an extension of the Termination Date pursuant to Section 2.19 or the addition of
a Lender pursuant to Section 2.21, and upon the Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, as the
case may be, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and

 

29



--------------------------------------------------------------------------------

under the Notes in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Assumption shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b) The Borrower hereby authorizes each Lender during the continuance of an
Event of Default, if and to the extent payment owed to such Lender is not made
when due hereunder or under the Note held by such Lender, to charge from time to
time against any or all of the Borrower’s accounts with such Lender any amount
so due. Each Lender that charges an account of the Borrower in accordance with
this Section agrees to promptly so notify the Borrower, provided that the
failure to give such notice shall not affect the validity of such charge.

(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurocurrency Rate, the Federal Funds
Effective Rate or One Month LIBOR and of facility fees shall be made by the
Agent on the basis of a year of 360 days, except in the case of British Pounds
which shall be made by the Agent on the basis of a year of 365 days, and
computations in respect of Competitive Bid Advances shall be made by the Agent
as specified in the applicable Notice of Competitive Bid Borrowing (or, in each
case of Advances denominated in Foreign Currencies where market practice
differs, in accordance with market practice), in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or facility fees are payable. Each determination
by the Agent of an interest rate hereunder shall be conclusive and binding for
all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances or LIBO Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at (i) the Federal Funds Effective Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Foreign
Currencies.

SECTION 2.14. Taxes. (a) Any and all payments by the Borrower hereunder or under
the Notes shall be made, in accordance with Section 2.13, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(all of the foregoing, excluding, (i) in the case of each Lender and the Agent,
(1) taxes imposed on all or a portion of its overall net income, (2) franchise
taxes imposed on it in lieu of net income taxes, (3) any branch profits taxes
imposed, and (4) any taxes on the capital or net worth imposed in lieu of net
income taxes, by the jurisdictions in which such Lender or the Agent (as the
case may be) is otherwise subject to tax and (ii) any United States withholding
tax imposed under FATCA, “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Agent, (i) the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Lender or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

 

30



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 2.14) imposed on or paid by such Lender or the Agent (as the
case may be) in connection with this Agreement or the Notes, and any liability
(including penalties, interest and expenses not incurred by reason of gross
negligence or willful misconduct on the part of such Lender or the Agent)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02(a), the
original or a certified copy of a receipt evidencing (or other sufficient
evidence of) such payment. In the case of any payment hereunder or under the
Notes by or on behalf of the Borrower through an account or branch outside the
United States or by or on behalf of the Borrower by a payor that is not a United
States person, if the Borrower determines that no Taxes are payable in respect
thereof, the Borrower shall furnish, or shall cause such payor to furnish, to
the Agent, at such address, an opinion of counsel as requested by and acceptable
to the Agent stating that such payment is exempt from Taxes. For purposes of
this subsection (d) and subsection (e), the terms “United States” shall have the
meaning specified in Section 7701 of the Internal Revenue Code.

(e) (i) Each Lender, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender and on the date of the
Assumption Agreement or the Assignment and Assumption pursuant to which it
becomes a Lender in the case of each other Lender, and from time to time
thereafter as requested in writing by the Borrower, shall provide each of the
Agent and the Borrower with two duly completed and executed copies of the IRS
Forms and other documentation described below:

(A) in the case of a Lender other than a Non-U.S. Lender, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with the conduct of a trade or
business in the United States by such Lender (or, in the event that such Lender
is a Disregarded Entity, by the owner of such Lender), IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code both
(1) IRS Form W-8BEN and (2) a certificate (a “U.S. Tax Certificate”) to the
effect that such Lender (or, in the event that such Lender is a Disregarded
Entity, the owner of such Lender) is not (a) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code (c) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected; or

(E) in the case of a Non-U.S. Lender (or, in the event that the Non-U.S. Lender
is a Disregarded Entity, the owner of such Non-U.S. Lender) that (for U.S.
federal income tax purposes) is not the beneficial owner of payments made under
a Loan Document (including a partnership or a participating

 

31



--------------------------------------------------------------------------------

Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), and (D) above that would be required of
each such beneficial owner or partner of such partnership if such beneficial
owner or partner were a Lender; provided, however, that if the Lender is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, such
Lender may provide a U.S. Tax Certificate on behalf of such partners.

(ii) If the IRS Form provided by a Lender at the time such Lender first becomes
a party to this Agreement indicates a United States interest withholding tax
rate in excess of zero, withholding tax at such rate shall be considered
excluded from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
Form; provided, however, that, if at the date of the Assignment and Assumption
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any IRS Form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
the Borrower and the Agent in writing of such expiration, obsolescence or
inaccuracy and update the Form or certification, unless any change in treaty,
law or regulation has occurred after the date such Lender becomes a party
hereunder which renders such IRS Form or certification inapplicable or which
would prevent such Lender from duly completing and delivering any such IRS Form
or certification with respect to it and such Lender so advises the Borrower and
the Agent. If any IRS Form or other document referred to in this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by the
particular IRS Form, that the Lender reasonably considers to be confidential,
the Lender shall give notice thereof to the Borrower and shall not be obligated
to include in such form or document such confidential information.

(iii) If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower, at the time or times prescribed by law and
at such time or times reasonably requested in writing by the Borrower, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested in writing by the Borrower as may be
necessary for the Borrower to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of this Section 2.14(e)(ii) FATCA shall include any Treasury
regulations or interpretations thereof and all amendments made to FATCA after
the date of this Agreement.

(f) Each Initial Lender hereby confirms as of the Effective Date, and each other
Lender confirms as of the effective date of the Assignment and Assumption or
Assumption Agreement pursuant to which it becomes a party hereto, in favor of
the Agent and the Borrower that either (i) such Lender is not resident in the
United Kingdom and is beneficially entitled to the Advances and the interest
thereon or (ii) it is a bank as defined for the purposes of Section 349 of the
Income and Corporation Taxes Act of 1988 of the United Kingdom and is
beneficially entitled to the Advances and the interest thereon, and each Lender
agrees to notify the Agent if there is any change in its position from that set
forth in this clause (f).

(g) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.14(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes or
withholding taxes under FATCA imposed by the United States by reason of such
failure; provided, however, that should a Lender become subject to Taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as the Lender shall reasonably request to assist the Lender to
recover such Taxes.

 

32



--------------------------------------------------------------------------------

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances owing to it (other
than pursuant to Section 2.11, 2.14, 2.20 or 8.04(c) and other than as otherwise
provided herein with respect to Defaulting Lenders) in excess of its ratable
share of payments on account of the Revolving Credit Advances obtained by all
the Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. The Borrower agrees that upon notice by any Lender
to the Borrower (with a copy of such notice to the Agent) to the effect that a
Revolving Credit Note is required or appropriate in order for such Lender to
evidence (whether for purposes of a permitted pledge, enforcement or otherwise)
the Revolving Credit Advances owing to, or to be made by, such Lender, the
Borrower shall promptly execute and deliver to such Lender a Revolving Credit
Note payable to the order of such Lender in a principal amount up to the
Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent demonstrable error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely to finance
acquisitions and for other general corporate purposes of the Borrower and its
Subsidiaries.

 

33



--------------------------------------------------------------------------------

SECTION 2.18. Increase in the Aggregate Commitments. (a) The Borrower may, from
time to time, by notice to the Agent, request that the aggregate amount of the
Commitment be increased by an amount of $25,000,000 or an integral multiple
thereof (each a “Commitment Increase”) to be effective as of a date that is at
least 90 days prior to the scheduled final Termination Date then in effect (the
“Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Commitments at
any time exceed the aggregate amount of the Commitments as of the date hereof
plus $350,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date the applicable conditions
set forth in Article III shall be satisfied.

(b) The Agent shall promptly notify the Lenders of a request by the Borrower for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments, which shall be at least five Business Days prior to the Increase
Date (the “Commitment Date”). Each Lender that is willing to participate in such
requested Commitment Increase (each an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Agent on or prior to the Commitment Date
of the amount by which it is willing to increase its Commitment. If the Lenders
notify the Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Agent.

(c) Promptly following each Commitment Date, the Agent shall notify the Borrower
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the
Borrower may extend offers to one or more Eligible Assignees to participate in
any portion of the requested Commitment Increase that has not been committed to
by the Lenders as of the applicable Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in an amount of $10,000,000
or more. The Borrower, at its discretion, may withdraw its request for a
Commitment Increase at any time prior to the Increase Date.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee, each Eligible Assignee that agrees
to an extension of the Termination Date in accordance with Section 2.19(c) and
each Eligible Assignee that becomes a party hereto pursuant to Section 2.21, an
“Assuming Lender”) shall become a Lender party to this Agreement as of such
Increase Date and the Commitment of each Increasing Lender for such requested
Commitment Increase shall be so increased by such amount (or by the amount
allocated to such Lender pursuant to the last sentence of Section 2.18(b)) as of
such Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit D hereto;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrower; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in
Section 3.02 and in the immediately preceding sentence of this Section 2.18(d),
the Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) and the Borrower, on or before 1:00 P.M. (New York City time), by
telecopier, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information

 

34



--------------------------------------------------------------------------------

with respect to each Increasing Lender and each Assuming Lender on such date.
Each Increasing Lender and each Assuming Lender shall, before 2:00 P.M. (New
York City time) on the Increase Date, purchase at par that portion of
outstanding Revolving Credit Advances of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Revolving Credit
Advances to be funded and held on a pro rata basis by the Lenders in accordance
with their Ratable Shares (excluding the Commitments of Defaulting Lenders).

SECTION 2.19. Extension of Termination Date. (a) At least 30 days but not more
than 45 days prior to any or all of the first, second, third or fourth
anniversaries of the Effective Date, the Borrower, by written notice to the
Agent, may request an extension of the Termination Date in effect at such time
by one year from its then scheduled expiration. The Agent shall promptly notify
each Lender of such request, and each Lender shall in turn, in its sole
discretion, not later than 20 days prior to such anniversary date, notify the
Borrower and the Agent in writing as to whether such Lender will consent to such
extension. If any Lender shall fail to notify the Agent and the Borrower in
writing of its consent to any such request for extension of the Termination Date
at least 20 days prior to the applicable anniversary date, such Lender shall be
deemed to be a Non-Consenting Lender with respect to such request. The Agent
shall notify the Borrower not later than 15 days prior to the applicable
anniversary date of the decision of the Lenders regarding the Borrower’s request
for an extension of the Termination Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.19, the Termination Date in effect at such time
shall, effective as at the applicable anniversary date (the “Extension Date”),
be extended for one year; provided that on each Extension Date the applicable
conditions set forth in Article III shall be satisfied. If less than all of the
Lenders consent in writing to any such request in accordance with subsection
(a) of this Section 2.19, the Termination Date in effect at such time shall,
effective as at the applicable Extension Date and subject to subsection (d) of
this Section 2.19, be extended as to those Lenders that so consented (each a
“Consenting Lender”) but shall not be extended as to any other Lender (each a
“Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.19 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this
Section 2.19 on or prior to the applicable Extension Date, the Commitment of
such Non-Consenting Lender shall automatically terminate in whole on such
unextended Termination Date without any further notice or other action by the
Borrower, such Lender or any other Person; provided that such Non-Consenting
Lender’s rights under Sections 2.11, 2.14 and 8.04, and its obligations under
Section 7.05, shall survive the Termination Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Borrower for
any requested extension of the Termination Date.

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.19, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Extension Date
of the amount of the Non-Consenting Lenders’ Commitments for which it is willing
to accept an assignment. If the Consenting Lenders notify the Agent that they
are willing to accept assignments of Commitments in an aggregate amount that
exceeds the amount of the Commitments of the Non-Consenting Lenders, such
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed between the Borrower and the
Agent. If after giving effect to the assignments of Commitments described above
there remain any Commitments of Non-Consenting Lenders, the Borrower may arrange
for one or more Consenting Lenders or other Eligible Assignees as Assuming
Lenders to assume, effective as of the Extension Date, any Non-Consenting
Lender’s Commitment and all of the obligations of such Non-Consenting Lender
under this Agreement thereafter arising, without recourse to or warranty by, or
expense to, such Non-Consenting Lender; provided, however, that the amount of
the Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $10,000,000 unless the amount of the Commitment
of such Non-Consenting Lender is less than $10,000,000, in which case such
Assuming Lender shall assume all of such lesser amount; and provided further
that:

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

 

35



--------------------------------------------------------------------------------

(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 8.07(b)(iv) for such assignment shall
have been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement or Assignment and Assumption, duly executed by such Assuming Lender,
such Non-Consenting Lender, the Borrower and the Agent and (B) any such
Consenting Lender shall have delivered confirmation in writing satisfactory to
the Borrower and the Agent as to the increase in the amount of its Commitment.
Upon the payment or prepayment of all amounts referred to in clauses (i),
(ii) and (iii) of the immediately preceding sentence, each such Consenting
Lender or Assuming Lender, as of the Extension Date, will be substituted for
such Non-Consenting Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and the obligations of each such Non-Consenting Lender
hereunder shall, by the provisions hereof, be released and discharged. Each
Non-Consenting Lender being replaced pursuant to this Section 2.19 shall deliver
to the Borrower any Note or Notes held by such Non-Consenting Lender.

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Borrower, and, subject to the
satisfaction of the applicable conditions in Article III, the Termination Date
then in effect shall be extended for the additional one-year period as described
in subsection (a) of this Section 2.19, and all references in this Agreement,
and in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.

SECTION 2.20. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VI or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 8.05 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Advance in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent; third, if so determined
by the Agent and the Borrower, to be held in a deposit account and released in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to the Advances under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any

 

36



--------------------------------------------------------------------------------

Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Advances in
respect of which such Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Advances of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances owed to such Defaulting Lender until such time as all Advances
are held by the Lenders pro rata in accordance with the Commitments. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.20(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. Each Defaulting Lender shall be entitled to receive the
facility fee specified in Section 2.04(a) for any period during which that
Lender is a Defaulting Lender only to extent allocable to the sum of the
outstanding principal amount of the Advances funded by it.

(b) If the Borrower and the Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolving Credit Advances of the other Lenders or take
such other actions as the Agent may determine to be necessary to cause the
Revolving Credit Advances to be held pro rata by the Lenders in accordance with
their Ratable Shares, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 2.21. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.11, (b) the Borrower is required to pay additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.14, (c) any Lender is a Defaulting Lender, (d) any Lender’s
obligation to make or continue, or to convert Base Rate Advances into,
Eurocurrency Rate Advances shall be suspended pursuant to Section 2.12 or any
other circumstance described in Section 2.12 shall occur, (e) any Lender does
not approve any consent, waiver or amendment that (i) requires the approval of
all affected Lenders in accordance with the terms of Section 8.01 and (ii) has
been approved by the Required Lenders (a “Non-Approving Lender”) or (f) any
Lender shall at any time have (or have a parent that has) a long-term credit
rating of lower than BBB from S&P, lower than Baa2 from Moody’s, lower than BBB
from Fitch or lower than the equivalent rating from any other nationally
recognized statistical rating organization, or shall at any time not have a
long-term credit rating from S&P, Moody’s, Fitch or any other nationally
recognized statistical rating organization (in each case under this clause (f)
regardless of whether any such circumstances existed at the time such Lender
became a Lender), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 8.07), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(1) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.07;

(2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

 

37



--------------------------------------------------------------------------------

(3) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(4) such assignment does not conflict with applicable law; and

(5) in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

SECTION 2.22. Removal of Lenders. Notwithstanding any other provision of this
Agreement to the contrary, (a) if a Lender (a “Demanding Lender”) demands any
payment of any amount pursuant to Article II and the amount so demanded is
disproportionately greater than the amount of compensation (if any) that the
Borrower generally is obligated to pay to other Lenders arising out of the same
event or circumstance giving rise to such demand (a “Trigger Event”), or (b) if
any Lender shall at any time have (or have a parent that has) a long-term credit
rating of lower than BBB from S&P, lower than Baa2 from Moody’s, lower than BBB
from Fitch or lower than the equivalent rating from any other nationally
recognized statistical rating organization, or shall at any time not have a
long-term credit rating from S&P, Moody’s, Fitch or any other nationally
recognized statistical rating organization (in each case under this clause (b)
regardless of whether any such circumstances existed at the time such Lender
became a Lender), then the Borrower may terminate such Lender’s Commitment
hereunder, provided that (i) no Default shall have occurred and be continuing at
the time of such Commitment termination, (ii) in the case of a Demanding Lender,
the Borrower shall concurrently terminate the Commitment of each other Lender
that has made a demand for payment under Article II that arises out of such
Trigger Event and that is similarly disproportionate to the amount the Borrower
is generally obligated to pay to other Lenders arising out of such Trigger
Event, (iii) the Agent and the Required Lenders shall have consented to each
such Commitment termination (such consents not to be unreasonably withheld or
delayed, but may include, without limitation, consideration of the adequacy of
the liquidity of the Borrower and its Subsidiaries), (iv) after giving effect to
such Commitment Termination the aggregate Commitments shall not be less than
$500,000,000 and (v) such Lender shall have been paid all amounts then due to it
under this Agreement and each other Loan Document (which, for the avoidance of
doubt, the Borrower may pay in connection with any such termination without
making ratable payments to any other Lender (other than another Lender that has
a Commitment that concurrently is being terminated under this Section)). In no
event shall the termination of a Lender’s Commitment in accordance with this
paragraph impair or otherwise affect the obligation of the Borrower to make any
payment demanded by such Lender in accordance with Article II.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Amendment and Restatement. This amendment
and restatement of the Existing Credit Agreement shall become effective on and
as of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:

(a) There shall have occurred no Material Adverse Change since December 29,
2012.

(b) There shall exist no action, suit, investigation, litigation or proceeding
against the Borrower or any of its Subsidiaries pending or threatened in writing
before any court, governmental agency or arbitrator that (i) would be reasonably
likely to have a Material Adverse Effect other than the matters described on
Schedule 3.01(b) hereto (the “Disclosed Litigation”) or (ii) purports to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby, and there shall have been
no materially adverse change in the status, or financial effect on the Borrower
or any of its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b) hereto.

(c) Nothing shall have come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that the Information
Memorandum was or has become misleading, incorrect or incomplete in any material
respect; without limiting the generality of the foregoing, the Lenders shall
have been given such access to the management, records, books of account,
contracts and properties of the Borrower and its Subsidiaries as they shall have
reasonably requested.

 

38



--------------------------------------------------------------------------------

(d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e) The Borrower shall have notified the Agent in writing as to the proposed
Effective Date.

(f) The Borrower shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent to
the extent invoiced reasonably in advance of the Effective Date, and accrued
facility fees under Section 2.04(a) of the Existing Credit Agreement).

(g) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(h) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Revolving Credit Notes) in the number of copies requested by the Agent:

(i) The Revolving Credit Notes to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.16.

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(iv) A favorable opinion of Irwin M. Shur, General Counsel of the Borrower, and
a favorable opinion of Foley & Lardner LLP, counsel to the Borrower,
substantially in the form of Exhibit D-1 and Exhibit D-2 hereto, respectively,
and as to such other matters as any Lender through the Agent may reasonably
request.

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing,
Commitment Increase and Commitment Extension. (a) The obligation of each Lender
to make a Revolving Credit Advance on the occasion of each Revolving Credit
Borrowing and each Commitment Increase pursuant to Section 2.18 and each
extension of Commitments pursuant to Section 2.19 shall be subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Revolving Credit Borrowing, the applicable Increase Date or the
applicable Extension Date the following statements shall be true (and each of
the giving of the applicable Notice of Revolving Credit Borrowing, request for
Commitment Increase, request for Commitment Extension and the acceptance by the
Borrower of the proceeds of such Revolving Credit Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing,
request for Commitment Extension, such Increase Date or such Extension Date such
statements are true):

 

39



--------------------------------------------------------------------------------

(i) the representations and warranties contained in Section 4.01 (except, in the
case of Revolving Credit Borrowings, the representations set forth in the last
sentence of subsection (e) thereof and in subsection (f)(i) thereof) are correct
on and as of such date, before and after giving effect to such Revolving Credit
Borrowing, such Commitment Increase or such Commitment Extension and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date,

(ii) no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing, such Commitment Increase or such Commitment
Extension or from the application of the proceeds therefrom, that constitutes a
Default, and

(iii) after giving effect to such Revolving Credit Borrowing, the aggregate
amount of the Borrower’s Debt from any bank or financial institution or under
any commercial paper facility or debt securities or securitization program
outstanding will not exceed the amount authorized by resolutions of the Board of
Directors in effect on the date of such Revolving Credit Borrowing;

(b) Each Commitment Increase pursuant to Section 2.18 and each extension of
Commitments pursuant to Section 2.19 shall be subject to the receipt by the
Agent of such other approvals, opinions or documents as any Lender through the
Agent may reasonably request.

SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (ii) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower of the proceeds of such Competitive Bid Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Competitive
Bid Borrowing such statements are true):

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) thereof and in
subsection (f)(i) thereof) are correct on and as of the date of such Competitive
Bid Borrowing, before and after giving effect to such Competitive Bid Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on and as of such earlier date,

(b) no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default,

(c) no event has occurred and no circumstance exists as a result of which the
information concerning the Borrower that has been provided to the Agent and each
Lender by the Borrower in connection herewith would include an untrue statement
of a material fact or omit to state any material fact or any fact necessary to
make the statements contained therein, in the light of the circumstances under
which they were made, not misleading in any material respect, and

 

40



--------------------------------------------------------------------------------

(d) after giving effect to such Competitive Bid Borrowing, the aggregate amount
of the Borrower’s Debt from any bank or financial institution or under any
commercial paper facility or debt securities or securitization program
outstanding will not exceed the amount authorized by resolutions of the Board of
Directors in effect on the date of such Competitive Bid Borrowing.

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders and the Borrower
of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Borrower’s charter or by-laws or (ii) law or any material contractual
restriction binding on the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or any other third party is
required as a condition to the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Borrower.
This Agreement is, and each of the Notes when delivered hereunder will be, the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with their respective terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors rights generally or by equitable principles.

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 29, 2012, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Deloitte & Touche LLP, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at June 29, 2013, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the six months
then ended, duly certified by the chief financial officer of the Borrower,
fairly present in all material respects, subject, in the case of said balance
sheet as at June 29, 2013, and said statements of income and cash flows for the
six months then ended, to the absence of footnotes and to year-end audit
adjustments, the Consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles consistently applied.
Since December 29, 2012, there has been no Material Adverse Change.

 

41



--------------------------------------------------------------------------------

(f) There is no pending or threatened (in writing) action, suit, investigation,
litigation or proceeding, including, without limitation, any Environmental
Action, against the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that (i) would be reasonably likely to have a
Material Adverse Effect (other than the Disclosed Litigation) or (ii) purports
to affect the legality, validity or enforceability of this Agreement or any Note
or the consummation of the transactions contemplated hereby, and there has been
no materially adverse change in the status, or financial effect on the Borrower
or any of its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b) hereto.

(g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock in violation of Regulation U.

(h) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(i) None of the Borrower or any Subsidiary of the Borrower, nor, to the
knowledge of the Borrower, any director, officer, agent, employee or Affiliate
of the Borrower or any of its Subsidiaries that, in each such case, is acting or
directly benefitting in any capacity in connection with the Advances, (i) is
currently the subject of any Sanctions or (ii) is operating, organized or
residing in any Designated Jurisdiction. Neither the Borrower nor any Subsidiary
of the Borrower will, directly or, to its knowledge, indirectly, use or lend,
contribute, provide or otherwise make available the proceeds of any Advance to
any Subsidiary, joint venture partner or other individual or entity (a) to fund
any activity or business in, of or with, any Designated Jurisdiction or to fund
any activity or business of or with any Person operating, organized or residing
in any Designated Jurisdiction or who is the subject of any Sanctions, or (b) in
a manner that will (i) result in any violation by any Lender, Lead Arranger or
the Agent of Sanctions or (ii) result in any violation by the Borrower or any
Subsidiary of the Borrower of Sanctions, to the extent such violation in this
clause (ii) is reasonably expected to have a Material Adverse Effect.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Material
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws the violation of which would have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Material
Subsidiaries to pay and discharge, before the same shall become delinquent, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its property; provided, however, that neither the Borrower nor any of
its Material Subsidiaries shall be required to pay or discharge any such tax,
assessment or charge (i) that is being contested in good faith and by
appropriate action and as to which appropriate reserves in accordance with GAAP
are being maintained and/or (ii) if the failure to so pay or discharge could not
reasonably be expected to have a Material Adverse Effect.

(c) Maintenance of Insurance. In the case of the Borrower and each Material
Subsidiary, keep its insurable properties insured at all times in such amounts
(with no greater risk retention) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations (including without
limitation by the maintenance of

 

42



--------------------------------------------------------------------------------

self-insurance to the extent consistent with industry practice); maintain such
other insurance, to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Material Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Borrower and such Subsidiaries may consummate any transaction permitted
under Section 5.02(b) and provided further that neither the Borrower nor any of
its Material Subsidiaries shall be required to preserve any right or franchise
if the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(e) Visitation Rights. At any reasonable time and from time to time (but no more
frequently than once per calendar year so long as no Event of Default exists)
and, so long as no Default has occurred and is continuing, upon reasonable
notice, permit the Agent or any of the Lenders or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Borrower and any of its Material
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Material Subsidiaries with any of their officers or directors
and, with one or more representatives of the Borrower present if requested by
the Borrower, with their independent certified public accountants, in each case
at the Borrower’s expense during the continuance of an Event of Default and
otherwise at the expense of the Agent or such Lender, as the case may be.

(f) Keeping of Books. Keep, and cause each of its Material Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary sufficient to enable financial statements to be
prepared in accordance with generally accepted accounting principles in effect
from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Material Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to so
maintain and preserve could not reasonably be expected to have a Material
Adverse Effect.

(h) Reporting Requirements. Furnish to the Agent:

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to the absence of footnotes and to year-end audit adjustments) by the
chief financial officer or treasurer of the Borrower as having been prepared in
accordance with generally accepted accounting principles and certificates of the
chief financial officer or treasurer of the Borrower as to compliance (or
non-compliance) with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance (or non-compliance)
with Section 5.03, provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP;

(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its Subsidiaries, containing the Consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower

 

43



--------------------------------------------------------------------------------

and its Subsidiaries for such fiscal year, in each case accompanied by an
opinion by Deloitte & Touche LLP or other nationally recognized independent
public accountants and certificates of the chief financial officer or treasurer
of the Borrower as to compliance with the terms of this Agreement and setting
forth in reasonable detail the calculations necessary to demonstrate compliance
(or non-compliance) with Section 5.03, provided that in the event of any change
in GAAP used in the preparation of such financial statements, the Borrower shall
also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP;

(iii) as soon as possible and in any event within five Business Days after an
executive officer of the Borrower knows or should have known of the occurrence
of each Default continuing on the date of such statement, a statement of the
chief financial officer or treasurer of the Borrower setting forth details of
such Default and the action that the Borrower has taken and proposes to take
with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all reports that
the Borrower sends to its security holders generally as such, and copies of all
reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and registration
statements (other than the exhibits thereto) that the Borrower or any Subsidiary
files with the Securities and Exchange Commission or any national securities
exchange;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator against the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);
and

(vi) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 5.01(h)(i), (h)(ii) or
(h)(iv) (i) will be deemed to have been delivered hereunder upon the Borrower
filing such documents with the Securities and Exchange Commission via the EDGAR
filing system (or any successor system) to the extent such documents are
publicly available and (ii) otherwise may be delivered electronically and, if so
otherwise delivered electronically, shall be deemed to have been delivered on
the date (A) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet; or (B) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which the Lenders and the Agent have access (whether a
commercial, third-party website or sponsored by the Agent); provided that the
Borrower shall notify (which may be by facsimile or electronic mail) the Agent
(which shall notify each Lender) of the posting of any such document pursuant to
clause (ii) and, promptly upon request by the Agent, provide to the Agent by
electronic mail an electronic version (i.e., a soft copy) of any such document
posted pursuant to clause (ii) specifically requested by the Agent. The Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Material
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign for security
purposes, or permit any of its Material Subsidiaries to assign for security
purposes, any right to receive income, other than:

(i) Permitted Liens,

 

44



--------------------------------------------------------------------------------

(ii) purchase money Liens upon or in any property acquired or held by the
Borrower or any Material Subsidiary in the ordinary course of business to secure
the purchase price of such property or to secure Debt incurred or guaranteed
solely for the purpose of financing the acquisition of such property, or Liens
existing on such property at the time of its acquisition (other than any such
Liens created in contemplation of such acquisition) or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the property being acquired (and related property and
proceeds thereof), except that separate financing provided by one Person and its
affiliates may be cross-collateralized so long as all such financings are
permitted hereunder (it being understood that a Lien covering all assets of a
particular type, such as “all inventory” may cover additional assets of the
relevant type), and no such extension, renewal or replacement shall extend to or
cover any properties not theretofore subject to the Lien being extended, renewed
or replaced (except to the extent permitted above), provided further that the
aggregate principal amount of the indebtedness secured by the Liens referred to
in this clause (ii) shall not exceed $100,000,000,

(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

(iv) Liens on (or assignments of) property of a Person existing at the time such
Person is merged into or consolidated with the Borrower or any Material
Subsidiary of the Borrower or becomes a Material Subsidiary of the Borrower;
provided that such Liens or assignments were not created in contemplation of
such merger, consolidation or acquisition and do not extend to any assets other
than those of the Person so merged into or consolidated with the Borrower or
such Subsidiary or acquired by the Borrower or such Subsidiary,

(v) other Liens or assignments securing Debt and other obligations in an
aggregate principal amount not to exceed, at the time of incurrence, the greater
of (A) $100,000,000 and (B) 2.5% of the Borrower’s consolidated total assets
determined as of the date of the most recently delivered financial statements
pursuant to Section 5.01(h),

(vi) Liens or assignments arising in connection with a Permitted Receivables
Financing,

(vii) leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business, and other similar Liens that, in the aggregate, do
not materially detract from the value of the same or interfere with the ordinary
conduct of the business of the Borrower or its Material Subsidiaries,

(viii) Liens (x) arising solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts, securities accounts or other funds maintained
with a creditor depository institution; provided that (i) such account is not a
dedicated cash collateral account and is not subject to restriction against
access by the Borrower or a Subsidiary in excess of those set forth by
regulations promulgated by the Board of Governors of the Federal Reserve, and
(ii) such account is not intended by the Borrower or any Subsidiary to provide
collateral to the depository institution, (y) in the ordinary course of business
in connection with intercompany cash pooling, interest set-off and/or sweeping
arrangements and (z) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection,

(ix) Liens on the property of the Borrower or any Material Subsidiary securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, and statutory obligations, (ii) contingent obligations
on surety, performance and appeal bonds, and (iii) other non-delinquent
obligations of a like nature; in each case, incurred in the ordinary course of
business and treating as non-delinquent any delinquency which is being contested
in good faith and by appropriate action, which action has the effect of
preventing the forfeiture or sale of the property subject thereto,

 

45



--------------------------------------------------------------------------------

(x) Liens securing reimbursement obligations incurred in the ordinary course of
business for letters of credit, which Liens encumber only goods, or documents of
title covering goods, which are purchased in transactions for which such letters
of credit are issued,

(xi) Liens securing obligations in respect of capital leases, in each case on
assets subject to such leases and documents directly related thereto, provided
that such leases are otherwise permitted hereunder,

(xii) any extension, refinancing, renewal, substitution or replacement of or for
any of the foregoing Liens to the extent that the aggregate principal amount of
the indebtedness or other obligation or liability secured by the applicable Lien
shall not be increased; provided that the Lien securing such indebtedness or
other obligation or liability shall not extend to or cover additional assets (it
being understood that a Lien covering all assets of a particular type, such as
“all inventory”, may cover additional assets of the relevant type),

(xiii) attachments, appeal bonds, judgments and other similar Liens arising in
connection with court proceedings that do not constitute an Event of Default;

(xiv) Liens arising under or pursuant to any Loan Document,

(xv) Liens on assets pledged in respect of defeased indebtedness, and

(xvi) Liens on proceeds of any of the assets permitted to be the subject of any
Lien or assignment permitted by this Section 5.02(a).

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of related
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole (excluding for the avoidance of doubt (i) any
transfer of cash, cash equivalents or marketable securities in the ordinary
course of business, (ii) any issuance by a Person of its own equity interests,
(iii) any transfer for security purposes that is permitted by Section 5.02(a)
and (iv) any casualty loss, governmental taking or similar disposition) (whether
now owned or hereafter acquired) to, any Person, or permit any of its Material
Subsidiaries to do so, except that (i) any Material Subsidiary of the Borrower
may merge or consolidate with or into, or transfer, convey, lease or dispose of
assets to, any other Person (so long as such merger, consolidation, transfer,
conveyance, lease or disposition does not effectuate a disposition of all or
substantially all of the assets of the Borrower and its Subsidiaries taken as a
whole), (ii) any Material Subsidiary of the Borrower may merge into or transfer,
lease, convey or dispose of assets to the Borrower, (iii) the Borrower may merge
into a wholly owned Subsidiary of the Borrower that has no material assets or
liabilities for the sole purpose of changing the state of incorporation of the
Borrower if the surviving Person shall expressly assume the liabilities of the
Borrower under this Agreement and the Notes, (iv) the Borrower may merge or
consolidate with any Person so long as the Borrower is the surviving or
continuing Person and (v) subject to clause (iv) above, any Material Subsidiary
may merge with any Person so long as such Material Subsidiary is the surviving
or continuing Person, provided, in each case, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom and provided, further, that the foregoing shall not restrict
(A) the Borrower or its Material Subsidiaries in respect of conveyances,
transfers, leases or other dispositions (i) of inventory, or obsolete, used or
surplus property in the ordinary course of business or (ii) in respect of any
Permitted Receivables Financing or (B) the sale of all or any portion of the
equity interest in, or all or any portion of the assets of, Snap-On Credit LLC
or any of its Subsidiaries, so long as such sale is conducted in an arm’s length
transaction and the Borrower (or a Subsidiary of the Borrower) shall receive all
of the net proceeds from any such sale.

 

46



--------------------------------------------------------------------------------

(c) Accounting Changes. Make or permit, or permit any of its Material
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles.

(d) Change in Nature of Business. Make, or permit any of its Material
Subsidiaries to make, any material change in the nature of the business of the
Borrower and its Subsidiaries taken as a whole as carried on at the date hereof,
it being understood that the foregoing shall not apply to any operations
involving the financing of receivables for its customers, its franchisees (and
dealers) and its franchisees’ (and dealers’) customers, or as contemplated by
clause (B) of the second proviso of Section 5.02(b).

SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will either:

(a) Leverage Ratio. Maintain, as at the end of each fiscal quarter, a Leverage
Ratio of not greater than 0.60 to 1.00; or

(b) Debt to EBITDA Ratio. Maintain, as at the end of each fiscal quarter, a
ratio of Consolidated Net Debt to EBITDA for the four fiscal quarters then ended
of not greater than 3.50 to 1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or make any other payment of fees or other amounts payable under this
Agreement or any Note within three Business Days after the same becomes due and
payable; or

(b) Any representation or warranty made by the Borrower herein or in any written
document furnished pursuant hereto shall prove to have been incorrect in any
material respect when made; or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e) or (h), 5.02 or 5.03, or (ii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or

(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt (other than Debt owed to the Borrower or any
of its Subsidiaries) that is outstanding in a principal or net amount of at
least $100,000,000 in the aggregate (but excluding Debt outstanding hereunder)
of the Borrower or such Subsidiary (as the case may be), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt (other than by a regularly
scheduled required prepayment or redemption); or any such Debt shall be declared
to be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; provided that
there shall be excluded from this clause (d): (i) change

 

47



--------------------------------------------------------------------------------

of control offers made within 60 days after an acquisition with respect to, and
effectuated pursuant to, Debt of an acquired Person, (ii) defaults under Debt of
an acquired Person that are cured or repaid within 60 days after the acquisition
of such Person, provided no other creditors accelerate or commence any kind of
enforcement action relative to such Debt, (iii) mandatory prepayment
requirements arising from the receipt of net cash proceeds from indebtedness,
dispositions (including casualty events and governmental takings), equity
issuances or excess cash flow, in each case pursuant to Debt of an acquired
Person, and (iv) acceleration pursuant to due-on-sale clauses with respect to
secured Debt; or

(e) The Borrower or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed for
a period of 60 days, or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower or any of its
Material Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or

(f) Judgments or orders for the payment of money in excess of $100,000,000 in
the aggregate shall be rendered against the Borrower or any of its Material
Subsidiaries with respect to which (i) enforcement proceedings shall have been
commenced by any creditor upon such judgments or orders or (ii) there shall be
any period of 10 consecutive days during which a stay of enforcement of such
judgments or orders, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default or included in the calculation of the aggregate amount of judgments
or orders under this Section 6.01(f) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or

(g) Any non-monetary judgment or order shall be rendered against the Borrower or
any of its Subsidiaries that would be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 10 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(h) (i) Any Person or two or more Persons acting in concert (other than any
Related Person) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Borrower
(or other securities convertible into such Voting Stock) representing 30% or
more of the combined voting power of all Voting Stock of the Borrower; or
(ii) during any period of up to 12 consecutive calendar months, commencing after
the date of this Agreement, individuals who at the beginning of such period were
directors of the Borrower shall cease for any reason to constitute a majority of
the board of directors of the Borrower (except to the extent that individuals
who at the beginning of such period were replaced by individuals (x) elected by
a majority of the remaining members of the board of directors of the Borrower or
(y) nominated for election by a majority of the remaining members of the board
of directors of the Borrower and thereafter elected as directors by the
shareholders of the Borrower); or

 

48



--------------------------------------------------------------------------------

(i) The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $100,000,000 in the aggregate
as a result of one or more of the following (other than to the extent being
contested in good faith and by appropriate action and as to which appropriate
reserves in accordance with GAAP are being maintained): (i) the occurrence of
any ERISA Event; (ii) the partial or complete withdrawal of the Borrower or any
of its ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization,
insolvency or termination of a Multiemployer Plan;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

ARTICLE VII

THE AGENT

SECTION 7.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints JPMCB to act on its behalf as the Agent hereunder and under the other
Loan Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the Lenders, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

SECTION 7.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

SECTION 7.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

49



--------------------------------------------------------------------------------

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b) The Agent shall not be liable vis-à-vis the Lenders for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and Article VI), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Agent in writing by the Borrower or a
Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

SECTION 7.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) reasonably believed by it in good faith to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The Agent
also may rely upon any statement made to it orally or by telephone and
reasonably believed by it in good faith to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of an Advance that by its terms must
be fulfilled to the satisfaction of a Lender, the Agent may presume that such
condition is satisfactory to such Lender unless the Agent shall have received
notice to the contrary from such Lender prior to the making of such Advance. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it with reasonable care,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the Revolving Credit Advances then owed to each of them (or
if no Revolving Credit Advances are at the time outstanding, ratably according
to the respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent under
this Agreement (collectively, the “Indemnified Costs”), provided that no Lender
shall be liable for any portion of the Indemnified Costs resulting from the
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including reasonable counsel
fees) incurred by the Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Agent is not reimbursed for such expenses by the Borrower. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

 

50



--------------------------------------------------------------------------------

SECTION 7.06. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the Agent with
reasonable care. The Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
loans under this Agreement as well as activities as Agent. The Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub agents.

SECTION 7.07. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders (with the consent
of the Borrower, if required) and shall have accepted such appointment within 30
days after the retiring Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Agent may (but shall not be obligated to), on behalf
of the Lenders, appoint a successor Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Agent and, with the consent of the Borrower (so long as no Event
of Default has occurred and is continuing), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders (with the consent
of the Borrower, if required) and shall have accepted such appointment within 30
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents in its
capacity as Agent (except that in the case of any collateral security held by
the Agent on behalf of the Lenders under any of the Loan Documents, the retiring
or removed Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring or removed Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 8.04 shall continue in effect for the benefit of such
retiring or removed Agent, its sub agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as Agent.

SECTION 7.08. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

51



--------------------------------------------------------------------------------

SECTION 7.09. Other Agents. Each Lender hereby acknowledges that no syndication
agent and no documentation agent nor any other Lender designated as any “Agent”
(other than the Agent) on the signature pages or the cover hereof has any
liability hereunder other than in its capacity as a Lender.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders and the Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall: (a) waive any of the conditions specified in Section 3.01
without the written consent of each Lender, (b) other than in accordance with
Section 2.18, increase the Commitments of any Lender or subject any Lender to
any additional obligations without the written consent of such Lender,
(c) reduce the principal of, or rate of interest on (other than any consent,
waiver or amendment with respect to the imposition of Default Interest prior to
an acceleration of the Advances pursuant to Section 6.01), the Revolving Credit
Advances or any fees or other amounts payable hereunder without the consent of
each Lender directly affected thereby, (d) other than in accordance with
Section 2.19, postpone any date fixed for any payment of principal of, or
interest on, the Revolving Credit Advances or any fees or other amounts payable
hereunder without the written consent of each Lender directly affected thereby,
(e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Revolving Credit Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, or the definition of “Required Lenders”, without the consent of each
Lender or (f) amend this Section 8.01 without the consent of each Lender; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Agent under this Agreement or any
Note. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitments of such Defaulting Lender may not be
increased or extended without the consent of such Lender.

SECTION 8.02. Notices, Etc. (a) Notice Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to the Borrower, to it at 2801 80th Street, Kenosha, Wisconsin 53141,
Attention: Jeffrey F. Kostrzewa, Vice President & Treasurer, (Facsimile No.
(262) 656-5353; Telephone No. (262) 656-5677) and Irwin M. Shur, General
Counsel, (Facsimile No. (262) 656-5127; Telephone No. (262) 656-5560) ;

(ii) if to the Agent, to JPMorgan Loan Services, JPMorgan Chase Bank, 10 South
Dearborn, 7th Floor, Chicago, IL 60603, Tel: 312-385-7102, Fax: 888-292-9533,
email: jpm.agency.servicing.4@jpmchase.com, Attention: Sabana Johnson, with a
copy, in the case of any Notice of Borrowing or Notice of Competitive Bid
Borrowing to be denominated in a Foreign Currency, to JPMorgan Europe Limited,
125 London Wall, London EC2Y 5AJ Tele no 44 207 777 3092 Fax no 44 207 777 2360
Attention Loan and Agency Manager; and

(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

52



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Agent. The Agent or the Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission, in accordance with the terms of this Agreement, of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material that the
Borrower provides to the Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agent or any Lender by means of
electronic communications pursuant to this Section, including through the
Platform.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay promptly (and
in any event within 15 days) after demand all reasonable costs and expenses of
the Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement, the Notes and the
other documents to be delivered hereunder, including, without limitation,
(A) all due diligence, syndication (including printing, distribution and bank
meetings), transportation, computer, duplication, appraisal, consultant, and
audit expenses and (B) the reasonable fees and expenses of one (subject to
conflicts issues) primary counsel for the Agent and one (subject to conflicts
issues) local counsel in each relevant jurisdiction engaged by such primary
counsel with respect thereto and with respect to advising the Agent as to its
rights and responsibilities under this Agreement. The Borrower further agrees to
pay on demand all costs and expenses of the Agent and the Lenders, if any
(including,

 

53



--------------------------------------------------------------------------------

without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 8.04(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or (ii) the actual or alleged presence of Hazardous Materials on any
property of the Borrower or any of its Subsidiaries, except to the extent
(x) such claim, damage, loss, liability or expense resulted from such
Indemnified Party’s material breach of contract, bad faith, gross negligence or
willful misconduct, (y) such claim, damage, loss, liability or expense relate to
any litigation or proceeding solely between or among Indemnified Parties not
arising from any act or omission by the Borrower or any of its Affiliates or
(z) except to the extent payable under Section 8.04(a), such claim, damage loss,
liability or expense arises in connection with the preparation, execution,
delivery, administration, modification or amendment of this Agreement. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 8.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Borrower, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance, LIBO Rate Advance or Local Rate Advance is made by the Borrower to or
for the account of a Lender other than on the last day of the Interest Period
for such Advance, as a result of a payment or Conversion pursuant to
Section 2.08(d) or (e), 2.10 or 2.12, acceleration of the maturity of the Notes
pursuant to Section 6.01 or for any other reason, or by an Eligible Assignee to
a Lender other than on the last day of the Interest Period for such Advance upon
an assignment of rights and obligations under this Agreement pursuant to
Section 8.07 as a result of a demand by the Borrower pursuant to Section 2.21,
the Borrower shall, upon demand by such Lender (with a copy of such demand to
the Agent), pay to the Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses that it
may reasonably incur as a result of such payment or Conversion, including,
without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, but
excluding any deposits held by the Borrower in any trustee, agency, fiduciary or
other capacity for the benefit of one or more third parties) at any time held
and other indebtedness at any time owing by such Lender or such Affiliate (but
not including any insurance premiums) to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement and the Note held by such Lender, whether or not
such Lender shall have made any demand under this Agreement or such Note and
although such obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower after any such set-off and

 

54



--------------------------------------------------------------------------------

application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective upon
satisfaction of the conditions precedent set forth in Section 3.01 and when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agent and each Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of all Lenders (and any
other attempted assignment or transfer by any party hereto shall be null and
void).

SECTION 8.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 unless each of the Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed, it being understood that it shall be reasonable for the Borrower to
consider the proposed assignee’s right to require reimbursement for increased
costs) shall be required

 

55



--------------------------------------------------------------------------------

unless (x) an Event of Default has occurred and is continuing at the time of
such assignment, or (y) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within seven Business Days after having received notice
thereof; provided, further, that the assignor shall notify the Borrower of any
assignment that does not require the consent of the Borrower prior to or
promptly after any such assignment; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments if such assignment is to a Person
that is not a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances in
accordance with its Ratable Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

56



--------------------------------------------------------------------------------

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice. Each
Lender that sells a participation, acting solely for this purpose as an agent of
the Borrower, shall maintain a register for the recordation of the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in its rights and other obligations under this
Agreement (the “Participation Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participation Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any commitments, loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103(e) of the United States Treasury Regulations.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person or the Borrower or any of the Borrower’s Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Advances owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and (iii) the Borrower, the Agent and Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 7.05 with respect to
any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 8.01 that directly affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.11 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(e) (it being understood that the documentation required under
Section 2.14(e) shall be delivered to the participating Lender)) .to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(i) agrees to be subject to the provisions of Sections 2.21 as if it were an
assignee under paragraph (b) of this Section and (ii) shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14 with respect to such
participation, that its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 8.05 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.15 as though it
were a Lender.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 8.08. Confidentiality. Each of the Agent and the Lenders shall maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential on terms no less restrictive then as provided
herein); (b) to the extent required or requested by any regulatory authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
hereto; (e) in connection with the exercise of any

 

57



--------------------------------------------------------------------------------

remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement for the benefit of
the Borrower containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement; (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the facility under this Agreement or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the facility under this Agreement;
(h) with the written consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

For purposes of this Section, “Information” means all information received from
or on behalf of the Borrower or any of its Subsidiaries (including information
provided by the Agent on such Borrower’s or Subsidiary’s behalf), other than any
such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 8.11. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at JPMCB’s principal office in London at 11:00 A.M. (London
time) on the Business Day preceding that on which final judgment is given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Foreign Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Foreign Currency with Dollars at
JPMCB’s principal office in London at 11:00 A.M. (London time) on the Business
Day preceding that on which final judgment is given.

(c) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the Borrower such excess.

SECTION 8.12. Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any

 

58



--------------------------------------------------------------------------------

forum other than (i) the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, or (ii) any state or federal court sitting in Chicago, Illinois, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York or Illinois state court, or, to the fullest extent
permitted by applicable law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or in any Note
shall affect any right that the Agent, any Lender or the Borrower may otherwise
have to bring any action or proceeding relating to this Agreement or any Note
against any Person or its properties in the courts of any jurisdiction to
enforce a judgment rendered by a New York or Illinois state or federal court.
The Borrower hereby further irrevocably consents to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
hereto by registered or certified mail, postage prepaid with an additional
notice by telecopier or by reputable overnight delivery service, to the Borrower
at its address specified pursuant to Section 8.02.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York or
Illinois state or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 8.13. Substitution of Currency. If a change in any Foreign Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of Eurocurrency Rate and LIBO Rate) will be amended
to the extent determined by the Agent (acting reasonably and in consultation
with the Borrower) to be necessary to reflect the change in currency and to put
the Lenders and the Borrower in the same position, so far as possible, that they
would have been in if no change in such Foreign Currency had occurred. No such
change in currency nor any economic consequences resulting therefrom shall
(a) give rise to any right to terminate prematurely, contest, cancel, rescind,
alter, modify or renegotiate the provisions of this Agreement or (b) discharge,
excuse or otherwise affect the performance of any obligations of any of the
Borrower or the Lenders under this Agreement.

SECTION 8.14. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56,
signed into law October 26, 2001 (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide such information and
take such actions as are reasonably requested by the Agent or any Lenders in
order to assist the Agent and the Lenders in maintaining compliance with the
Patriot Act.

SECTION 8.15. Amendment and Restatement of Existing Credit Agreement. The
Borrower and Lenders that are parties to the Existing Credit Agreement, which
Lenders constitute the “Required Lenders” under and as defined in the Existing
Credit Agreement, hereby waive the requirement for prior notice of the
termination of the “Commitments” (as defined in the Existing Credit Agreement)
and the prepayment of the “Loans” (as defined in the Existing Credit Agreement)
and agree that on the Effective Date, the Existing Credit Agreement shall be
amended and restated in full as set forth herein and that each “Lender” (as
defined in the Existing Credit Agreement) that is not a Lender hereunder shall
have no further obligation in respect of this Agreement (except for provisions
thereof that by their terms survive termination of such Lender’s “Commitment”
(as defined in the Existing Credit Agreement)

 

59



--------------------------------------------------------------------------------

SECTION 8.16. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SNAP-ON INCORPORATED By:  

/s/ Jeffrey F. Kostrzewa

  Name: Jeffrey F. Kostrzewa   Title:   Vice President and Treasurer THE AGENT

JPMORGAN CHASE BANK, N.A.

    as Agent

By:  

/s/ Olivier Lopez

  Name: Olivier Lopez   Title:   Associate INITIAL LENDERS JPMORGAN CHASE BANK,
N.A. By:  

/s/ Olivier Lopez

  Name: Olivier Lopez   Title:   Associate CITIBANK, N.A. By:  

/s/ Maureen P. Maroney

  Name: Maureen P. Maroney   Title:   Vice President U.S. BANK NATIONAL
ASSOCIATION By:  

/s/ Matthew J. Schulz

  Name: Matthew J. Schulz   Title:   Senior Vice President BARCLAYS BANK PLC By:
 

/s/ Tom Burton

  Name: Tom Burton   Title:   Vice President, Transaction Management MIZUHO
BANK, LTD. By:  

/s/ David Lim

  Name: David Lim   Title:   Authorized Signatory

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ James F. Disher

  Name: James F. Disher   Title:   Authorized Signatory
WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Peter R. Martinets

  Name: Peter R. Martinets   Title:   Managing Director BANK OF CHINA, CHICAGO
BRANCH By:  

/s/ Xuehui Zhunng

  Name: Xuehui Zhuang   Title:   Branch Manager COMMERZBANK AG By:  

/s/ Michael Ravelo

  Name: Michael Ravelo   Title:   Director By:  

/s/ Raquel Jegouzo

  Name: Raquel Jegouzo   Title:   Assistant Vice President COMPASS BANK By:  

/s/ Matias Cruses

  Name: Matias Cruses   Title:   Senior Vice President HSBC BANK USA, N.A. By:  

/s/ Joseph A. Philbin

  Name: Joseph A. Philbin   Title:   Senior Vice President THE NORTHERN TRUST
COMPANY By:  

/s/ Pritha Majumder

  Name: Pritha Majumder   Title:   Second Vice President SOVEREIGN BANK, N.A.
By:  

/s/ Thomas J. Devitt

  Name: Thomas J. Devitt   Title:   Senior Vice President

 

61



--------------------------------------------------------------------------------

SVENSKA HANDELSBANKEN AB (publ.) NEW YORK BRANCH By:  

/s/ Mark Emmett

  Name: Mark Emmett   Title:   Vice President By:  

/s/ Anders Abelson

  Name: Anders Abelson   Title:   Senior Vice President WESTPAC BANKING
CORPORATION By:  

/s/ Richard Yarnold

  Name: Richard Yarnold  

Title:   Senior Relationship Manager

            Corporate & Institutional Banking

INTESA SANPAOLO S.P.A. By:  

/s/ Manuela Insana

  Name: Manuela Insana   Title:   VP & Relationship manager By:  

/s/ Sergio Maggioni

  Name: Sergio Maggioni   Title:   EVP

 

62



--------------------------------------------------------------------------------

SCHEDULE I

TO THE

AMENDMENT AND RESTATEMENT

COMMITMENTS

 

Name of Initial Lender

   Commitment  

JPMorgan Chase Bank, N.A.

         $  70,000,000   

Citibank, N.A.

         $  70,000,000   

U.S. Bank National Association

         $  70,000,000   

Barclays Bank PLC

         $  50,000,000   

Mizuho Bank, Ltd.

         $  50,000,000   

Royal Bank of Canada

         $  50,000,000   

Wells Fargo Bank, National Association

         $  50,000,000   

Bank of China, Chicago Branch

         $  35,000,000   

Commerzbank AG

         $  35,000,000   

Compass Bank

         $  35,000,000   

HSBC Bank USA, N.A.

         $  35,000,000   

The Northern Trust Company

         $  35,000,000   

Sovereign Bank, N.A.

         $  35,000,000   

Svenska Handelsbanken AB (publ.) New York Branch

         $  35,000,000   

Westpac Banking Corporation

         $  25,000,000   

Intesa Sanpaolo S.p.A.

         $  20,000,000   

Total Commitment

     = U.S. $700,000,000   

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

Schedule 3.01(b)

Disclosed Litigation

NONE

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

Schedule 5.02(a)

Liens

SNAP-ON INCORPORATED

 

JURISDICTION

  

SECURED PARTY

  

FILE
NUMBER

  

FILING
DATE

  

SUMMARY COLLATERAL
DESCRIPTION

  

ADDITIONAL FILINGS

Delaware    Dell Financial Services L.L.C.    42324004    08/17/04    Certain
computer equipment.   

Continuation #20092632583 filed on 08/17/09.

 

Amendment #20092741939 filed on 08/26/09 changing secured party name.

 

Delaware    Earle M. Jorgensen Company    20083262076    09/25/08    Certain
equipment.    Continuation #20132075530 filed on 05/31/13. Delaware    The Fifth
Third Leasing Company    20090647039    02/27/09    Certain equipment.   
Delaware    The Fifth Third Leasing Company    20090650611    02/27/09   
Certain equipment.    Delaware    The Fifth Third Leasing Company    20091019345
   03/31/09    Certain equipment.    Delaware    RBS Asset Finance, Inc.   
20091572905    05/13/09    Certain equipment.    Delaware    RBS Asset Finance,
Inc.    20092024542    06/17/09    Certain equipment.    Delaware    RBS Asset
Finance, Inc.    20092660063    08/03/09    Certain equipment.    Delaware   
The Fifth Third Leasing Company    20093068837    09/25/09    Certain inventory
and equipment.    Amendment #20100369698 filed on 02/02/10 deleting certain
collateral. Delaware    RBS Asset Finance, Inc.    20100425979    02/08/10   
Certain equipment.    Delaware    DMG Chicago Inc.    20100594188    02/12/10   
Certain equipment.    Delaware    RBS Asset Finance, Inc.    20100827901   
03/11/10    Certain equipment.    Delaware    U.S. Bancorp Equipment Finance,
Inc.    20101109895    03/31/10    Certain equipment.    Delaware    Wells Fargo
Bank, N.A.    20102587511    07/26/10    Certain equipment.    Delaware    GFC
Leasing a Division of Gordon Flesch Co., Inc.    20111004756    03/18/11   
Certain copier equipment.    Delaware    Wells Fargo Bank, N.A.    20111486151
   04/20/11    Certain equipment.   

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

SNAP-ON TOOLS COMPANY LLC

 

JURISDICTION

  

SECURED PARTY

  

FILE
NUMBER

  

FILING
DATE

  

SUMMARY COLLATERAL
DESCRIPTION

  

ADDITIONAL FILINGS

Delaware    Nissan Motor Acceptance Corporation    20110705783    02/25/11   
Certain equipment.    Delaware    Nissan Motor Acceptance Corporation   
20110705809    02/25/11    Certain equipment.    Delaware    Nissan Motor
Acceptance Corporation    20110706419    02/25/11    Certain equipment.   
Delaware    Wells Fargo Bank, N.A.    20111113490    03/25/11    Certain
equipment.    Delaware    Nissan Motor Acceptance Corporation    20112676388   
07/12/11    Certain equipment.    Delaware    Cryovac Sealed Air Corporation   
20113101873    08/10/11    Certain equipment.   

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

SNAP-ON CREDIT LLC

 

JURISDICTION

  

SECURED PARTY

  

FILE
NUMBER

  

FILING
DATE

  

SUMMARY COLLATERAL
DESCRIPTION

  

ADDITIONAL FILINGS

Delaware    U.S. Bancorp Equipment Finance, Inc.    20104648766    12/30/10   
Certain equipment.    Delaware    U.S. Bancorp Equipment Finance, Inc.   
20110199623    01/19/11    Certain equipment.   

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1 - FORM OF

REVOLVING CREDIT

PROMISSORY NOTE

 

U.S.$                                Dated:                      , 201    

FOR VALUE RECEIVED, the undersigned, SNAP-ON INCORPORATED, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                    (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date applicable to the Lender (each as defined in the
Credit Agreement referred to below) the principal sum of U.S.$[amount of the
Lender’s Commitment in figures] or, if less, the aggregate principal amount of
the Revolving Credit Advances made by the Lender to the Borrower pursuant to the
Amended and Restated Five Year Credit Agreement dated as of September 27, 2013
among the Borrower, the Lender and certain other lenders parties thereto, J.P.
Morgan Securities LLC and Citigroup Global Markets Inc., as joint lead arrangers
and joint bookrunners, and JPMorgan Chase Bank, N.A., as Agent for the Lender
and such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest in respect of each Revolving Credit Advance (i) in
Dollars are payable in lawful money of the United States of America to the Agent
at its account maintained at [                    ], in same day funds and
(ii) in any Committed Currency are payable in such currency at the applicable
Payment Office in same day funds. Each Revolving Credit Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note, (ii) contains provisions for
determining the Dollar Equivalent of Revolving Credit Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

 

SNAP-ON INCORPORATED By  

 

  Title:

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Advance

  

Amount of

Principal Paid

or Prepaid

  

Unpaid Principal

Balance

  

Notation

Made By

 

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A-2 - FORM OF

COMPETITIVE BID

PROMISSORY NOTE

 

U.S.$                        Dated:                     , 201    

FOR VALUE RECEIVED, the undersigned, SNAP-ON INCORPORATED, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                    (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Amended and Restated Five Year Credit Agreement dated
as of September 27, 2013 among the Borrower, the Lender and certain other
lenders parties thereto, J.P. Morgan Securities LLC and Citigroup Global Markets
Inc., as joint lead arrangers and joint bookrunners, and JPMorgan Chase Bank,
N.A. (“JPMCB”), as Agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined)), on                     , 201    , the
principal amount of [U.S.$                    ] [for a Competitive Bid Advance
in a Foreign Currency, list currency and amount of such Advance].

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

Interest Rate:             % per annum (calculated on the basis of a year of
            days for the actual number of days elapsed).

Both principal and interest are payable in lawful money of
                    to JPMCB, as agent, for the account of the Lender at the
office of                     , at                     in same day funds.

This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.

Except as otherwise provided in the Credit Agreement, the Borrower hereby waives
presentment, demand, protest and notice of any kind. No failure to exercise, and
no delay in exercising, any rights hereunder on the part of the holder hereof
shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

SNAP-ON INCORPORATED By  

 

  Title:

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B-1 - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

JPMorgan Chase Bank, N.A., as Agent

  for the Lenders parties

  to the Credit Agreement

  referred to below

[                    ]

[Date]

Attention: Loan Services Department

Ladies and Gentlemen:

The undersigned, SNAP-ON INCORPORATED, refers to the Amended and Restated Five
Year Credit Agreement, dated as of September 27, 2013 (as amended or modified
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto, J.P. Morgan Securities LLC and Citigroup Global Markets Inc., as joint
lead arrangers and joint bookrunners, and JPMorgan Chase Bank, N.A. (“JPMCB”),
as Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Revolving Credit Borrowing
(the “Proposed Revolving Credit Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:

(i) The Business Day of the Proposed Revolving Credit Borrowing is
                    , 201    .

(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurocurrency Rate Advances].

(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
[$            ] [for a Revolving Credit Borrowing in a Committed Currency, list
currency and amount of Revolving Credit Borrowing].

[(iv) The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Revolving Credit Borrowing is             [month[s]]
[days].1]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct, before and
after giving effect to the Proposed Revolving Credit Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date;

 

 

1 

NOTE TO FORM: If an Interest Period of a duration other than one, two, three or
six months is requested, then a desired alternative to such requested Interest
Period should also be designated pursuant to clause (c) of the definition of
“Interest Period”. Such alternative Interest Period would apply if any or all of
the Lenders were to object to the requested duration of the Interest Period. The
alternative Interest Period must be of a duration of one, two, three or six
months.

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default; and

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

(C) after giving effect to such Proposed Revolving Credit Borrowing, the
aggregate amount of the Borrower’s Debt from any bank or financial institution
or under any commercial paper facility or debt securities or securitization
program outstanding will not exceed the amount authorized by resolutions of the
Board of Directors in effect on the date of such Proposed Revolving Credit
Borrowing.

 

Very truly yours, SNAP-ON INCORPORATED By  

 

  Title:

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B-2 - FORM OF NOTICE OF

COMPETITIVE BID BORROWING

JPMorgan Chase Bank, N.A., as Agent

  for the Lenders parties

  to the Credit Agreement

  referred to below

[            ]

[Date]

Attention: Loan Services Department

Ladies and Gentlemen:

The undersigned, SNAP-ON INCORPORATED, refers to the Amended and Restated Five
Year Credit Agreement, dated as of September 27, 2013 (as amended or modified
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto, J.P. Morgan Securities LLC and Citigroup Global Markets Inc., as joint
lead arrangers and joint bookrunners, and JPMorgan Chase Bank, N.A. (“JPMCB”),
as Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.03 of the Credit Agreement that the undersigned hereby requests a
Competitive Bid Borrowing under the Credit Agreement, and in that connection
sets forth the terms on which such Competitive Bid Borrowing (the “Proposed
Competitive Bid Borrowing”) is requested to be made:

 

(A)    Date of Competitive Bid Borrowing   

                          

   (B)    Amount of Competitive Bid Borrowing   

 

   (C)    [Maturity Date] [Interest Period]   

 

   (D)    Interest Rate Basis   

 

   (E)    Day Count Convention   

 

   (F)    Interest Payment Date(s)   

 

   (G)    Currency   

 

   (H)    Borrower’s Account Location   

 

   [(I)    Prepayments Permitted   

                                                  

   ] (J)      

 

  

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:

(a) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct, before and
after giving effect to the Proposed Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date;

(b) no event has occurred and is continuing, or would result from the Proposed
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default;

(c) no event has occurred and no circumstance exists as a result of which the
information concerning the undersigned that has been provided to the Agent and
each Lender by the undersigned in connection with the Credit Agreement would
include an untrue statement of a material fact or omit to state any material
fact or any fact necessary to make the statements contained therein, in the
light of the circumstances under which they were made, not misleading in any
material respect;

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

(d) the aggregate amount of the Proposed Competitive Bid Borrowing, if accepted
by the Borrower, and all other Borrowings to be made on the same day under the
Credit Agreement is within the aggregate amount of the unused Commitments of the
Lenders, and

(e) after giving effect to the Proposed Competitive Bid Borrowing, the aggregate
amount of the Borrower’s Debt from any bank or financial institution or under
any commercial paper facility or debt securities or securitization program
outstanding will not exceed the amount authorized by resolutions of the Board of
Directors in effect on the date of the Proposed Competitive Bid Borrowing.

 

Very truly yours, SNAP-ON INCORPORATED By  

 

  Title:

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]11 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]12 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]13 hereunder are several and not joint.]14
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:                        [Assignor [is] [is not] a Defaulting
Lender]    2.    Assignee[s]:                   

 

11 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

12 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

13 Select as appropriate.

14 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

 

   [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
3.    Borrower:    Snap-on Incorporated.    4.    Agent: JPMorgan Chase Bank,
National Association (“JPMCB”), as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    The $700,000,000 Amended and Restated Five
Year Credit Agreement dated as of September 27, 2013 among Snap-on Incorporated,
the Lenders parties thereto, JPMCB, as Agent, and the other agents parties
thereto 6.    Assigned Interest[s]:      

 

Assignor[s]15

   Assignee[s]16    Aggregate
Amount of
Commitment/Advances
for all
Lenders18      Amount of
Commitment/Advances
Assigned8      Percentage
Assigned of
Commitment/
Advances19      CUSIP
Number       $         $           %             $         $           %      
      $         $           %      

 

[7.    Trade Date:                        ]20

[Page break]

 

15 List each Assignor, as appropriate.

16 List each Assignee, as appropriate.

18 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

19 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

20 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

Effective Date:                      , 20            [TO BE INSERTED BY AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]21 [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]22 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]23 Accepted:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as

    Agent

By:  

 

  Title:

[Consented to:]24

 

21  Add additional signature blocks as needed.

22  Add additional signature blocks as needed.

23  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

24  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

SNAP-ON INCORPORATED, as


    the Borrower

By:  

 

  Title:

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

ANNEX 1

Snap-on Incorporated Amended and Restated Five Year Credit Agreement dated as of
September 27, 2013

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Lender organized under the laws of a jurisdiction outside the
United States, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to Section 2.14(e) of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Snap-on Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT D-1 – FORM OF

OPINION OF COUNSEL

FOR THE BORROWER

September 27, 2013

To each of the Lenders (as defined below) party to the Amended and Restated Five
Year Credit Agreement dated as of the date hereof among Snap-on Incorporated,
said Lenders parties thereto, J.P. Morgan Securities LLC, Citigroup Global
Markets Inc., U.S. Bank National Association, and JPMorgan Chase Bank, N.A., and
to JPMorgan Chase Bank, N.A., as Agent (as defined below) for said Lenders

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(h)(iv) of the Amended
and Restated Five Year Credit Agreement, dated as of the date hereof (the
“Amended Five Year Credit Agreement”), among Snap-on Incorporated (the
“Borrower”), the Lenders parties thereto (the “Lenders”), J.P. Morgan Securities
LLC, Citigroup Global Markets Inc. and U.S. Bank National Association, as Joint
Lead Arrangers and Joint Bookrunners, and JPMorgan Chase Bank, N.A., as Agent
for said Lenders (“Agent”). All capitalized definitional terms used and not
defined herein have the meanings assigned to them in the Amended Five Year
Credit Agreement.

In my capacity as Vice President, General Counsel and Secretary of the Borrower,
I am familiar with the Amended Five Year Credit Agreement. I have examined the
following documents:

 

  a. The Amended Five Year Credit Agreement;

 

  b. Each promissory note dated as of the date hereof, if any, made by the
Borrower and payable to the order of a Lender, as contemplated by
Section 3.01(h)(i) of the Amended Five Year Credit Agreement (the “Notes”);

 

  c. The Restated Certificate of Incorporation and amendments thereto and the
Amended and Restated Bylaws of the Borrower;

 

  d. A certificate, dated as of a recent date, of the Secretary of State of the
State of Delaware certifying to the legal existence and the good standing of the
Borrower in Delaware;

 

  e. Resolutions of the Board of Directors of the Borrower, authorizing its
officers to enter into the Amended Five Year Credit Agreement; and

 

  f. Such other documents, instruments and certificates (including, but not
limited to, certificates of public officials and officers of the Borrower) as I
have considered necessary for purposes of this opinion.



--------------------------------------------------------------------------------

In such examination I have assumed the genuineness of all signatures, the
authenticity of all documents submitted to me as originals and the conformity to
original documents of all documents submitted to me as copies, certified or
otherwise. I have assumed the due execution and delivery, pursuant to due
authorization, of the Amended Five Year Credit Agreement by the Lenders and
Agent. I have assumed that the Amended Five Year Credit Agreement constitutes
the legal, valid and binding obligations of each of the parties thereto, other
than the Borrower, enforceable against such parties in accordance with its
terms.

Insofar as this opinion relates to factual matters, information with respect to
which is in the possession of the Borrower, I have made inquiries to the extent
I believe reasonable with respect to such matters, and have relied upon
representations made to me by one or more officers or employees of the Borrower,
and nothing has come to my attention leading me to question the accuracy of such
information.

No opinion is expressed as to (i) Section 2.15 of the Amended Five Year Credit
Agreement insofar as it provides that any Lender purchasing a participation from
another Lender pursuant thereto may exercise set-off or similar rights with
respect to such participation and (ii) the effect of the law of any jurisdiction
other than the State of Wisconsin wherein any Lender may be located or wherein
enforcement of the Amended Five Year Credit Agreement or the Notes may be sought
that limits the rates of interest legally chargeable or collectible.

The opinion in paragraph 1 below, insofar as it relates to the legal existence
and good standing of the Borrower as a corporation incorporated or qualified in
the jurisdiction referred to therein, is based solely on the certificate
referred to above and is limited accordingly.

Further, for purposes of this opinion I have assumed that “material” (and
derivations thereof) is defined as affecting not less than 10% of the
consolidated assets of the Borrower and its Subsidiaries.

The opinions expressed herein are limited to the federal laws of the United
States and the laws of the State of Delaware in effect on the date hereof as
they presently apply, and I express no opinion herein as to the laws of any
other jurisdiction. I am not licensed to practice law in the State of Delaware,
do not purport to be an expert on the laws of the State of Delaware and did not
consult local counsel in Delaware. I am admitted to the bar in the Commonwealths
of Pennsylvania and Virginia only, and this opinion as it relates to the laws of
the State of Delaware is based solely on my general legal knowledge.

I note that various issues concerning (among other things) certain
enforceability matters are addressed in the opinion dated the date hereof of
Foley & Lardner LLP, special counsel to the Borrower, separately provided to
you, and I express no opinion with respect to those matters (and I have, with
your permission, relied in this opinion on such opinion of Foley & Lardner LLP
as to such matters without independent verification of the substance of such
opinion).



--------------------------------------------------------------------------------

Based on the foregoing I am of the opinion that:

 

  1. Based solely on a certificate of the Delaware Secretary of State, the
Borrower is a corporation validly existing and in good standing under the laws
of the State of Delaware.

 

  2. The execution, delivery and performance by the Borrower of the Amended Five
Year Credit Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Borrower.

 

  3. The execution and delivery of the Amended Five Year Credit Agreement by the
Borrower and the performance by the Borrower of its obligations thereunder and
the borrowings therein provided for, its issuance of its Notes and performance
of each and all of the matters and things therein provided are within the
corporate power of the Borrower and do not conflict with or result in any
violation of the Borrower’s Restated Certificate of Incorporation or Amended and
Restated Bylaws, or, to the best of my knowledge after due inquiry, any
applicable law or regulation, decree, order, judgment, injunction.

 

  4. The execution and delivery of the Amended Five Year Credit Agreement by the
Borrower and the performance by the Borrower of its obligations thereunder and
the borrowings therein provided for, its issuance of its Notes and performance
of each and all of the matters and things therein provided to the best of my
knowledge, after due inquiry, do not conflict with, result in a breach or
termination of, or constitute a default under any (a) any indenture, loan
agreement, credit agreement or other material agreement evidencing indebtedness
for borrowed money to which the Borrower is a party or by which the Borrower or
any of its properties is bound or (b) any material contract listed in the
exhibit index of the Annual Report (as defined below) or filed as material
contracts with the Quarterly Reports (as defined below), in the case of each of
the foregoing clauses (a) and (b) other than the Indenture, dated as of
January 8, 2007, between the Borrower and U.S. Bank National Association, as
trustee, and the notes issued thereunder from time to time (as to which I
express no opinion).

 

  5. No action by, notice to or filing with, or consent, authorization or
approval of, any governmental authority or regulatory body is required in
connection with the Borrower’s execution, delivery and performance of the
Amended Five Year Credit Agreement and the Notes, except (a) such as have been
duly obtained or made and are in full force and effect and/or (b) disclosure
filings that are required to be made with the Securities and Exchange Commission
in connection with the transactions contemplated by the Amended Five Year Credit
Agreement.



--------------------------------------------------------------------------------

  6. There is no litigation or governmental proceeding pending, or to the best
of my knowledge, threatened against the Borrower or any Subsidiary which could
reasonably be expected to (a) except as disclosed in the Borrower’s (i) Annual
Report on Form 10-K for the fiscal year ended December 29, 2012, as filed with
the Securities and Exchange Commission on February 14, 2013 (the “Annual
Report”); (ii) Quarterly Report on Form 10-Q for the fiscal quarter ended
March 30, 2013, as filed with the Securities and Exchange Commission on
April 18, 2013; and/or (iii) Quarterly Report on Form 10-Q for the fiscal
quarter ended June 29, 2013, as filed with the Securities and Exchange
Commission on July 18, 2013; (such quarterly filings, the “Quarterly Reports”),
materially adversely affect the financial condition of the Borrower and its
Subsidiaries on a consolidated basis (for the avoidance of doubt, “materially”
as used herein has the meaning assigned on page 2 of this opinion) or (b) impair
the validity or enforceability of the Amended Five Year Credit Agreement or the
Notes or (c) materially impair the ability of the Borrower to perform its
obligations under the Amended Five Year Credit Agreement or the Notes.

*        *        *

The foregoing opinions are subject to the following additional assumptions and
qualifications:

A. I have made no examination of, and express no opinion as to, whether or not
the Borrower is in compliance with any representations or warranties,
affirmative or negative covenants or other obligations contained in the Amended
Five Year Credit Agreement.

B. I express no opinion as to the effect on the opinions expressed herein of
(i) the compliance or non-compliance of any party to the Amended Five Year
Credit Agreement (other than the Borrower to the extent expressly set forth
herein) with any state, federal or other laws or regulations applicable to it or
(ii) the legal or regulatory status or the nature of the business of any party
(other than the Borrower to the extent expressly set forth herein).

C. With respect to my opinions in paragraph 4, I have not reviewed, and express
no opinion as to, (i) financial covenants or ratios or similar provisions
requiring financial calculations, or any restriction or limitation expressed as
an amount or percentage, or determinations to ascertain whether there is any
breach of or default under any such provisions, or (ii) provisions relating to
the occurrence of a “material adverse effect” or words of similar import.
Moreover, my opinions relating to those agreements are based solely upon the
plain meaning of their language without regard to interpretation or construction
that might be indicated by the laws governing those agreements.

D. I express no opinion herein as to: (i) securities or blue sky laws or
regulations; (ii) antitrust or unfair competition laws or regulations;
(iii) zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA,
or other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; or (vi) local laws,
regulations, or ordinances.



--------------------------------------------------------------------------------

These opinions are given as of the date hereof, they are intended to apply only
to those facts and circumstances that exist as of the date hereof, and I assume
no obligation or responsibility to update or supplement these opinions to
reflect any facts or circumstances that may hereafter come to my attention or
any changes in laws that may hereafter occur, or to inform the addressees of any
change in circumstances occurring after the date hereof that would alter the
opinions rendered herein.

This opinion is provided solely for your benefit and for the benefit of your
permitted transferees under the Amended Five Year Credit Agreement. This opinion
may not be used or relied upon for any other purpose, relied upon by any other
party, or filed with or disclosed to any governmental authority other than a
court in connection with the enforcement or protection of the rights or remedies
of the Lenders under the Amended Five Year Credit Agreement or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without my prior written consent.

 

Very truly yours,

Irwin M. Shur

Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------

EXHIBIT D-2 – FORM OF

OPINION OF COUNSEL

FOR THE BORROWER

 

 

 

 

 

September 27, 2013        

  

ATTORNEYS AT LAW

 

777 EAST WISCONSIN AVENUE

MILWAUKEE, WI 53202-5306

414.271.2400 TEL

414.297.4900 FAX

www.foley.com

 

CLIENT/MATTER NUMBER

075320-0794

To each of the Lenders (as defined below) party to the Amended and Restated Five
Year Credit Agreement dated as of the date hereof among Snap-on Incorporated,
said Lenders parties thereto, J.P. Morgan Securities LLC, Citigroup Global
Markets Inc., U.S. Bank National Association and JPMorgan Chase Bank, N.A., and
to JPMorgan Chase Bank, N.A., as Agent (as defined below) for said Lenders

Re: Snap-on Incorporated

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(h)(iv) of the Amended
and Restated Five Year Credit Agreement, dated as of the date hereof (the
“Amended Five Year Credit Agreement”), among Snap-on Incorporated (the
“Borrower”), the lenders parties thereto (the “Lenders”), J.P. Morgan Securities
LLC, Citigroup Global Markets Inc. and U.S. Bank National Association, as Joint
Lead Arrangers and Joint Bookrunners, and JPMorgan Chase Bank, N.A., as Agent
for said Lenders (“Agent”). Except as otherwise indicated herein, capitalized
definitional terms in this opinion have the meanings set forth in the Amended
Five Year Credit Agreement.

We have acted as special counsel for the Borrower in connection with the
preparation, execution and delivery of the Amended Five Year Credit Agreement.

In that connection, we have examined:

 

  (1) The Amended Five Year Credit Agreement; and

 

  (2) Each promissory note dated as of the date hereof, if any, made by the
Borrower and payable to the order of a Lender, as contemplated by
Section 3.01(h)(i) of the Amended Five Year Credit Agreement (the “Notes”; the
Notes, together with the Amended Five Year Credit Agreement, the “Loan
Documents”).

We note that various issues are addressed in the opinion of Irwin M. Shur, the
Vice President, General Counsel and Secretary of the Borrower, separately
provided to you, and we express no opinion with respect to those matters (and we
have, with your permission, relied in this opinion on such opinion of Irwin M.
Shur as to such matters without independent verification of the substance of
such opinion).

 

BOSTON

BRUSSELS

CHICAGO

DETROIT

 

JACKSONVILLE

LOS ANGELES

MADISON

MIAMI

 

MILWAUKEE

NEW YORK

ORLANDO

SACRAMENTO

 

SAN DIEGO

SAN DIEGO/DEL MAR

SAN FRANCISCO

SHANGHAI

 

SILICON VALLEY

TALLAHASSEE

TAMPA

TOKYO

WASHINGTON, D.C.



--------------------------------------------------------------------------------

LOGO [g604043g23f37.jpg]

September 27, 2013

Page 2

 

We have examined the originals, or copies certified to our satisfaction, of such
corporate records of the Borrower, certificates of public officials and of
officers of the Borrower, and agreements, instruments and other documents, as we
have deemed necessary as a basis for the opinions expressed below. As to
questions of fact material to such opinions, we have, when relevant facts were
not independently established by us, relied upon certificates of the Borrower or
its officers or of public officials. In rendering this opinion, we have, with
your permission, and without investigation, verification or inquiry, (i) relied
as to all factual matters on the representations, warranties and certifications
of the parties set forth in the Amended Five Year Credit Agreement and each of
the certificates delivered pursuant thereto, and (ii) assumed that:

 

  (a) Each of the parties to the Loan Documents is duly organized and validly
existing under the laws of its jurisdiction of organization;

 

  (b) Each of the parties to the Loan Documents has the necessary right, power
and authority to execute and deliver, and perform its obligations under, the
Loan Documents; the transactions therein contemplated have been duly authorized
by all parties thereto; the Loan Documents have been duly executed, delivered
and accepted by all parties thereto, other than the Borrower; and the Loan
Documents constitute the legal, valid and binding obligations of all parties
thereto, other than the Borrower;

 

  (c) There is no oral or written agreement, understanding, course of dealing or
usage of trade that affects the rights and obligations of the parties set forth
in the Loan Documents or that would have an effect on the opinions expressed
herein; there are no judgments, decrees or orders that impair or limit the
ability of the Borrower to enter into, execute and deliver and perform, observe
and be bound by the Loan Documents and the transactions contemplated therein
(however, we have no knowledge of any such judgments, decrees or orders); all
material terms and conditions of the relevant transactions are correctly and
completely reflected in the Loan Documents; and there has been no waiver of any
of the provisions of the Loan Documents by conduct of the parties or otherwise;
and

 

  (d) All natural persons who are signatories to the Loan Documents or the other
documents reviewed by us were legally competent at the time of execution; all
signatures on the Loan Documents and the other documents reviewed by us are
genuine; and the copies of all documents submitted to us are accurate and
complete, each such document that is original is authentic, and each such
document that is a copy conforms to an authentic original.



--------------------------------------------------------------------------------

LOGO [g604043g23f37.jpg]

September 27, 2013

Page 3

 

Based upon the foregoing, but subject to the assumptions, qualifications, and
limitations set forth herein, we are of the opinion that:

1. The execution and delivery of, and performance by the Borrower of its
obligations under, the Loan Documents, and the consummation of the transactions
contemplated thereby, do not: (a) result in a violation of any applicable law,
statute, rule or regulation of the United States or the State of New York (other
than those laws, rules, and regulations specifically excluded below) which, in
our experience, is normally applicable to transactions of the type contemplated
by the Loan Documents, without our having made any special investigation as to
the applicability of any specific law, rule or regulation, or (b) constitute an
event of default under or result in a breach or violation of the Indenture,
dated as of January 8, 2007, between the Borrower and U.S. Bank National
Association, as trustee, and the notes issued thereunder from time to time.

2. The Loan Documents have been duly executed and delivered on behalf of the
Borrower.

3. The Amended Five Year Credit Agreement is, and after giving effect to the
borrowings evidenced thereby, the Notes will be, the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms.

*        *        *

The opinions set forth above are subject to the following additional assumptions
and qualifications:

A. Wherever we indicate that our opinion with respect to the existence or
absence of facts is “to our knowledge” or with reference to matters of which we
are aware or which are known to us, or with similar qualification, our opinion
is, with your permission, based solely on the current conscious awareness of the
individual attorneys in this firm who have participated directly and
substantively in the specific financing transaction to which this opinion
relates and without any special or additional investigation undertaken for
purposes of this opinion.

B. Our opinion is limited by:

(i) Our opinion in paragraph 3 above as to enforceability is subject to
applicable bankruptcy, receivership, reorganization, insolvency, moratorium,
fraudulent conveyance or transfer, and other laws and judicially developed
doctrines relating to or affecting creditors’ or secured creditors’ rights and
remedies generally.



--------------------------------------------------------------------------------

LOGO [g604043g23f37.jpg]

September 27, 2013

Page 4

 

(ii) Our opinion in paragraph 3 above as to enforceability is subject to the
effect of general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing (regardless of
whether such principles are considered in a proceeding in equity or at law), and
limitations on the availability of specific performance, injunctive relief and
other equitable remedies.

(iii) We express no opinion as to (a) Section 2.15 of the Amended Five Year
Credit Agreement insofar as it provides that any Lender purchasing a
participation from another Lender pursuant thereto may exercise set-off or
similar rights with respect to such participation and (b) the effect of the law
of any jurisdiction other than the States of Wisconsin and New York wherein any
Lender may be located or wherein enforcement of the Amended Five Year Credit
Agreement or the Notes may be sought that limits the rates of interest legally
chargeable or collectible.

(iv) Our opinion in paragraph 3 above as to enforceability is subject to the
possibility that certain rights, remedies, waivers, and other provisions of the
Amended Five Year Credit Agreement may not be enforceable; nevertheless, such
unenforceability will not render the Amended Five Year Credit Agreement invalid
as a whole or preclude judicial enforcement of the obligation of the Borrower to
repay the principal, together with interest thereon (to the extent not deemed a
penalty) as provided in the Amended Five Year Credit Agreement and the Notes, or
acceleration of the obligation of the Borrower to repay such principal, together
with such interest, upon a material default under a material provision of the
Amended Five Year Credit Agreement.

(v) Our opinion in paragraph 3 above as to enforceability is subject to the
requirement that the enforcing party act without breach of the peace, in a
commercially reasonable manner and in good faith in exercising its rights under
the Loan Documents.

C. Except to the extent expressly set forth herein, we have not examined the
records of any Lender, Borrower or any court or any public, quasi public,
private, or other office in any jurisdiction or the files of our firm, and our
opinions are subject to matters that an examination of such records would
reveal.

D. We have made no examination of, and express no opinion as to whether or not
the Borrower is in compliance with any representations or warranties,
affirmative or negative covenants, or other obligations contained in the Loan
Documents.

E. With respect to our opinions in paragraph 1(a), we express no opinion as to
compliance by the Borrower with federal or state laws, statutes, and regulations
generally applicable to the conduct of its business or as to consents,
approvals, or other actions by federal or state regulatory authorities generally
required for the conduct of its business.



--------------------------------------------------------------------------------

LOGO [g604043g23f37.jpg]

September 27, 2013

Page 5

 

F. We express no opinion as to the effect on the opinions expressed herein of
(i) the compliance or non-compliance of any party to the Loan Documents (other
than the Borrower to the extent expressly set forth herein) with any state,
federal or other laws or regulations applicable to it or (ii) the legal or
regulatory status or the nature of the business of any party (other than the
Borrower to the extent expressly set forth herein).

G. We express no opinion herein as to: (i) securities or blue sky laws or
regulations; (ii) antitrust or unfair competition laws or regulations;
(iii) zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA,
or other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; or (vi) local laws,
regulations, or ordinances.

H. With respect to our opinions in paragraph 1(b), we have not reviewed, and
express no opinion as to, (i) financial covenants or ratios or similar
provisions requiring financial calculations, or any restriction or limitation
expressed as an amount or percentage, or determinations to ascertain whether
there is any breach of or default under any such provisions, or (ii) provisions
relating to the occurrence of a “material adverse effect” or words of similar
import. Moreover, our opinions relating to those agreements are based solely
upon the plain meaning of their language without regard to interpretation or
construction that might be indicated by the laws governing those agreements.

The opinions expressed herein are limited to the federal laws of the United
States and the laws of the State of New York in effect on the date hereof as
they presently apply, and we express no opinion herein as to the laws of any
other jurisdiction. These opinions are given as of the date hereof, they are
intended to apply only to those facts and circumstances that exist as of the
date hereof, and we assume no obligation or responsibility to update or
supplement these opinions to reflect any facts or circumstances that may
hereafter come to our attention or any changes in laws that may hereafter occur,
or to inform the addressees of any change in circumstances occurring after the
date hereof that would alter the opinions rendered herein.

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 3.01(h)(iv) of the Amended
Five Year Credit Agreement, and is being rendered solely for the benefit of the
addressees hereof and for the benefit of permitted transferees under the Amended
Five Year Credit Agreement. This opinion may not be used or relied upon for any
other purpose, relied upon by any other party, or filed with or disclosed to any
governmental authority other than a court in connection with the enforcement or
protection of the rights or remedies of the Lenders under the Amended Five Year
Credit Agreement or to a banking examiner or regulator in connection with an
examination of any Lender by such governmental authority, without our prior
written consent.



--------------------------------------------------------------------------------

LOGO [g604043g23f37.jpg]

September 27, 2013

Page 6

 

Very truly yours,

FOLEY & LARDNER LLP